UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Growth Fund The fund's portfolio 6/30/13 (Unaudited) COMMON STOCKS (56.7%) (a) Shares Value Basic materials (3.0%) Agrium, Inc. (Canada) 821 $71,394 Akzo Nobel NV (Netherlands) 4,054 227,718 American Vanguard Corp. 7,799 182,731 Andersons, Inc. (The) 2,033 108,135 Archer Daniels-Midland Co. 3,512 119,092 Arkema (France) 1,895 173,026 Assa Abloy AB Class B (Sweden) 18,772 731,795 Axiall Corp. 19,484 829,629 BASF SE (Germany) 26,492 2,366,085 Bemis Co., Inc. 16,938 662,953 BHP Billiton PLC (United Kingdom) 23,449 602,275 BHP Billiton, Ltd. (Australia) 39,813 1,147,220 Buckeye Technologies, Inc. 4,889 181,089 Cambrex Corp. (NON) 31,696 442,793 Cameco Corp. (Canada) 6,900 142,554 CF Industries Holdings, Inc. 8,564 1,468,726 Chemtura Corp. (NON) 30,456 618,257 Chicago Bridge & Iron Co., NV 19,919 1,188,368 China Liansu Group Holdings, Ltd. (China) 685,000 346,705 China National Building Material Co., Ltd. (China) 192,000 170,427 China Shanshui Cement Group, Ltd. (China) 998,000 444,952 China Singyes Solar Technologies Holdings, Ltd. (China) (NON) 417,000 437,072 China State Construction International Holdings, Ltd. (China) 176,000 272,380 Cytec Industries, Inc. 7,955 582,704 Domtar Corp. (Canada) 5,783 384,570 Eastman Chemical Co. 20,500 1,435,205 Evraz PLC (United Kingdom) 241,011 356,010 First Resources, Ltd. (Singapore) 160,000 223,249 Fortescue Metals Group, Ltd. (Australia) 28,942 79,395 Fortune Brands Home & Security, Inc. 30,337 1,175,255 Gamuda Bhd (Malaysia) 229,800 343,918 Glencore Xstrata PLC (United Kingdom) 86,820 361,168 Goldcorp, Inc. (Canada) 14,245 353,789 Golden Agri-Resources, Ltd. (Singapore) 151,000 66,334 GrainCorp, Ltd. Class A (Australia) 6,300 72,320 Holcim, Ltd. (Switzerland) 3,242 226,235 Horsehead Holding Corp. (NON) 34,732 444,917 Huntsman Corp. 31,100 515,016 Innophos Holdings, Inc. 9,471 446,747 Innospec, Inc. 9,100 365,638 Intrepid Potash, Inc. 2,077 39,567 KapStone Paper and Packaging Corp. 11,443 459,780 Koninklijke Boskalis Westminster NV (Netherlands) 13,486 491,424 Koppers Holdings, Inc. 6,789 259,204 Kraton Performance Polymers, Inc. (NON) 9,351 198,241 Kuraray Co., Ltd. (Japan) 14,500 203,536 L.B. Foster Co. Class A 3,686 159,125 Landec Corp. (NON) 21,809 288,097 Louisiana-Pacific Corp. (NON) 4,100 60,639 LSB Industries, Inc. (NON) 26,667 810,943 LyondellBasell Industries NV Class A 42,809 2,836,524 Minerals Technologies, Inc. 3,828 158,250 MMG, Ltd. (Australia) (NON) 1,004,000 259,783 Monsanto Co. 58,846 5,813,985 Mosaic Co. (The) 1,277 68,715 Newcrest Mining, Ltd. (Australia) 3,035 27,259 Nitto Denko Corp. (Japan) 24,400 1,569,795 NN, Inc. (NON) 25,520 291,183 OM Group, Inc. (NON) 8,356 258,368 Packaging Corp. of America 15,500 758,880 Potash Corp. of Saskatchewan, Inc. (Canada) 3,850 146,801 PPG Industries, Inc. 15,693 2,297,612 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 81,500 199,686 PTT Global Chemical PCL (Thailand) 182,000 404,901 Rio Tinto PLC (United Kingdom) 22,616 926,952 Rio Tinto, Ltd. (Australia) 14,969 710,990 S&W Seed Co. (NON) 22,580 189,220 Sherwin-Williams Co. (The) 11,000 1,942,600 Solvay SA (Belgium) 817 106,881 Sumitomo Metal Mining Co., Ltd. (Japan) 42,000 468,430 Syngenta AG (Switzerland) 2,320 904,773 Trex Co., Inc. (NON) 10,000 474,900 Tronox, Ltd. Class A 8,350 168,253 Vale SA ADR (Preference) (Brazil) 14,185 172,490 Vale SA ADR (Brazil) 6,336 83,318 Valspar Corp. 14,010 906,027 Veidekke ASA (Norway) 19,985 152,992 voestalpine AG (Austria) 20,791 731,900 W.R. Grace & Co. (NON) 13,094 1,100,420 Wendel SA (France) 5,628 578,479 Capital goods (4.0%) ABB, Ltd. (Switzerland) 38,771 837,020 ACS Actividades de Construccion y Servicios SA (Spain) 7,052 185,932 Aecom Technology Corp. (NON) 23,900 759,781 AGCO Corp. 2,288 114,835 Alliant Techsystems, Inc. 4,772 392,879 Altra Holdings, Inc. 19,042 521,370 Avery Dennison Corp. 21,200 906,512 AZZ, Inc. 7,160 276,090 Ball Corp. 23,000 955,420 Beijing Enterprises Water Group, Ltd. (China) 2,300,000 821,282 Boeing Co. (The) 90,300 9,250,332 Canon, Inc. (Japan) 50 1,642 Chart Industries, Inc. (NON) 6,764 636,425 Chase Corp. 10,282 229,906 China Everbright International, Ltd. (China) 358,000 275,827 China Railway Group, Ltd. (China) 944,000 433,811 CNH Global NV 1,902 79,237 Coway Co., Ltd. (South Korea) 21,090 1,027,060 CTCI Corp. (Taiwan) 110,000 199,392 Cummins, Inc. 28,352 3,075,058 Daelim Industrial Co., Ltd. (South Korea) 9,036 683,604 Deere & Co. 1,340 108,875 Delphi Automotive PLC (United Kingdom) 68,002 3,447,021 Douglas Dynamics, Inc. 16,520 214,430 DXP Enterprises, Inc. (NON) 3,666 244,156 Embraer SA ADR (Brazil) 3,700 136,493 European Aeronautic Defence and Space Co. NV (France) 36,428 1,937,062 Franklin Electric Co., Inc. 14,079 473,758 Gardner Denver, Inc. 10,500 789,390 Generac Holdings, Inc. 11,340 419,693 General Dynamics Corp. 45,900 3,595,347 Great Lakes Dredge & Dock Corp. 22,591 176,662 Greenbrier Companies, Inc. (NON) 23,639 576,082 Guodian Technology & Environment Group Co., Ltd. (China) (NON) 422,000 127,110 HEICO Corp. 3,664 184,556 Hyster-Yale Materials Holdings, Inc. 3,824 240,109 Hyundai Development Co. (South Korea) 18,130 394,879 Hyundai Mobis Co., Ltd. (South Korea) 2,560 609,512 IHI Corp. (Japan) 162,000 614,254 IMI PLC (United Kingdom) 43,481 823,353 Ingersoll-Rand PLC 46,200 2,565,024 Jain Irrigation Systems, Ltd. (India) 123,982 107,810 JGC Corp. (Japan) 23,000 827,981 Kadant, Inc. 10,739 323,996 Kawasaki Heavy Industries, Ltd. (Japan) 195,000 599,771 KBR, Inc. 29,600 962,000 KEPCO Engineering & Construction Co., Inc. (South Korea) 3,129 190,333 Leggett & Platt, Inc. 30,800 957,572 Lindsay Corp. 979 73,405 Lockheed Martin Corp. (S) 36,623 3,972,131 McDermott International, Inc. (NON) 43,547 356,214 Metso Corp. OYJ (Finland) 2,080 70,477 Miller Industries, Inc. 12,719 195,618 Mine Safety Appliances Co. 3,400 158,270 Mitsubishi Electric Corp. (Japan) 21,000 196,737 NACCO Industries, Inc. Class A 1,912 109,519 Northrop Grumman Corp. 37,700 3,121,560 Raytheon Co. 48,779 3,225,267 Safran SA (France) 10,711 557,862 Schindler Holding AG (Switzerland) 5,081 706,716 Singapore Technologies Engineering, Ltd. (Singapore) 217,000 713,822 Standard Motor Products, Inc. 18,045 619,665 Standex International Corp. 5,227 275,724 Staples, Inc. 122,226 1,938,504 Stoneridge, Inc. (NON) 28,359 330,099 Terex Corp. (NON) 23,700 623,310 TriMas Corp. (NON) 21,241 791,864 Valmont Industries, Inc. 1,750 250,408 Vinci SA (France) 18,818 938,800 WABCO Holdings, Inc. (NON) 13,400 1,000,846 Communication services (2.7%) Arris Group, Inc. (NON) 9,327 133,842 Aruba Networks, Inc. (NON) 6,537 100,408 AT&T, Inc. 92,779 3,284,377 BCE, Inc. (Canada) 5,782 237,064 BroadSoft, Inc. (NON) 2,247 62,017 BT Group PLC (United Kingdom) 207,015 968,755 CalAmp Corp. (NON) 19,370 282,802 Comcast Corp. Class A 231,331 9,688,142 Deutsche Telekom AG (Germany) 52,406 611,243 DISH Network Corp. Class A 37,300 1,585,996 EchoStar Corp. Class A (NON) 41,022 1,604,370 France Telecom SA (France) 51,669 486,573 Frontier Communications Corp. 67,858 274,825 HSN, Inc. 4,168 223,905 IAC/InterActiveCorp. 38,947 1,852,319 InterDigital, Inc. 1,222 54,562 InterXion Holding NV (Netherlands) (NON) 18,580 485,495 Iridium Communications, Inc. (NON) 28,114 218,165 Jazztel PLC (Spain) (NON) 18,542 144,036 KCell JSC ADR (Kazakhstan) (NON) 18,776 281,921 Loral Space & Communications, Inc. 5,184 310,936 Mobile Telesystems OJSC (Russia) (NON) 78,757 621,349 NeuStar, Inc. Class A (NON) 7,942 386,617 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,500 130,479 NTT DoCoMo, Inc. (Japan) 487 756,722 TDC A/S (Denmark) 43,919 355,307 Tele2 AB Class B (Sweden) 31,760 371,603 Telecom Italia SpA (Italy) 143,203 99,463 Telefonica Brasil SA ADR (Brazil) 12,417 283,356 Telefonica SA (Spain) (NON) 45,992 591,785 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 641,000 712,049 Telenor ASA (Norway) 29,129 577,440 Telstra Corp., Ltd. (Australia) 169,222 736,713 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 99,152 574,722 TW telecom, inc. (NON) 34,800 979,272 Ubiquiti Networks, Inc. 19,242 337,505 USA Mobility, Inc. 14,757 200,252 Verizon Communications, Inc. 220,215 11,085,623 Vodafone Group PLC (United Kingdom) 452,108 1,297,422 Ziggo NV (Netherlands) 13,233 528,273 Conglomerates (1.0%) AMETEK, Inc. 40,554 1,715,434 Danaher Corp. 77,754 4,921,828 General Electric Co. 191,856 4,449,141 Marubeni Corp. (Japan) 45,000 300,857 Mitsubishi Corp. (Japan) 23,600 404,322 Siemens AG (Germany) 18,115 1,830,388 Tyco International, Ltd. 77,538 2,554,877 Consumer cyclicals (7.0%) Adidas AG (Germany) 5,307 573,597 ADT Corp. (The) (NON) 38,541 1,535,859 Advance Auto Parts, Inc. 14,750 1,197,258 Alfa SAB de CV (Mexico) 127,528 306,679 Alliance Global Group, Inc. (Philippines) 584,200 312,519 American Eagle Outfitters, Inc. 41,400 755,964 ANN, Inc. (NON) 14,096 467,987 Arezzo Industria e Comercio SA (Brazil) 13,985 213,973 Ascent Capital Group, Inc. Class A (NON) 1,560 121,789 Atresmedia Corp de Medios de Comunicaion S.A. (Spain) 6,253 48,895 Babcock International Group PLC (United Kingdom) 36,548 615,356 Bayerische Motoren Werke (BMW) AG (Germany) 6,736 588,490 Bed Bath & Beyond, Inc. (NON) 36,353 2,577,428 Belo Corp. Class A 22,110 308,435 Big Lots, Inc. (NON) 30,267 954,319 Blyth, Inc. 16,269 227,115 Booz Allen Hamilton Holding Corp. 15,324 266,331 BR Malls Participacoes SA (Brazil) 57,564 514,667 Bridgestone Corp. (Japan) 10,300 351,077 Brunswick Corp. 17,090 546,026 Buckle, Inc. (The) 4,371 227,379 Bureau Veritas SA (France) 20,504 530,978 Carmike Cinemas, Inc. (NON) 13,676 264,767 Chico's FAS, Inc. 40,000 682,400 Cie Financiere Richemont SA (Switzerland) 10,508 921,779 Cie Generale des Etablissements Michelin (France) 7,950 707,289 CJ CGV Co., Ltd. (South Korea) 8,355 364,635 Coach, Inc. 43,708 2,495,290 Compagnie Financiere Richemont SA (Switzerland) 51,577 457,274 Compass Group PLC (United Kingdom) 95,856 1,228,452 Continental AG (Germany) 5,067 675,144 Corporate Executive Board Co. (The) 3,201 202,367 CP ALL PCL (Thailand) 381,500 479,719 Crocs, Inc. (NON) 10,814 178,431 CST Brands, Inc. (NON) 7,669 236,282 Daihatsu Motor Co., Ltd. (Japan) 29,000 549,764 Daimler AG (Registered Shares) (Germany) 6,688 404,236 Deckers Outdoor Corp. (NON) 2,817 142,287 Deluxe Corp. 17,609 610,152 Demand Media, Inc. (NON) 27,017 162,634 Destination Maternity Corp. 20,556 505,678 Dillards, Inc. Class A 7,319 599,938 Expedia, Inc. 17,798 1,070,550 Experian Group, Ltd. (United Kingdom) 34,326 595,369 Five Below, Inc. (NON) 2,280 83,813 Foot Locker, Inc. 30,773 1,081,055 Francesca's Holdings Corp. (NON) (S) 7,301 202,895 Fuji Heavy Industries, Ltd. (Japan) 47,000 1,158,916 G&K Services, Inc. Class A 5,753 273,843 GameStop Corp. Class A 9,901 416,139 Gannett Co., Inc. 51,676 1,263,995 Gap, Inc. (The) 51,400 2,144,922 Genesco, Inc. (NON) 7,134 477,907 Global Cash Access Holdings, Inc. (NON) 24,660 154,372 Global Mediacom Tbk PT (Indonesia) 2,959,000 635,519 Grand Korea Leisure Co., Ltd. (South Korea) 13,490 416,480 Green Dot Corp. Class A (NON) 10,693 213,325 Grupo Televisa, S.A.B ADR (Mexico) 17,152 426,056 Hana Tour Service, Inc. (South Korea) 6,251 392,369 Harbinger Group, Inc. (NON) 23,391 176,368 Hino Motors, Ltd. (Japan) 54,000 792,907 HMS Holdings Corp. (NON) 6,738 156,995 Home Depot, Inc. (The) 135,081 10,464,725 Hotel Shilla Co., Ltd. (South Korea) 7,487 397,920 Isuzu Motors, Ltd. (Japan) 150,000 1,027,124 ITV PLC (United Kingdom) 319,904 683,883 Jarden Corp. (NON) 25,650 1,122,188 KAR Auction Services, Inc. 29,093 665,357 Kia Motors Corp. (South Korea) 11,506 622,038 Kingfisher PLC (United Kingdom) 60,083 314,531 La-Z-Boy, Inc. 33,387 676,754 Lear Corp. 21,369 1,291,970 Liquidity Services, Inc. (NON) (S) 6,494 225,147 Localiza Rent a Car SA (Brazil) 23,104 326,884 Lowe's Cos., Inc. 147,427 6,029,764 LS Corp. (South Korea) 754 45,697 Lumber Liquidators Holdings, Inc. (NON) 1,930 150,289 Macy's, Inc. 62,603 3,004,944 Marcus Corp. 23,331 296,770 Matahari Department Store Tbk PT (Indonesia) (NON) 393,500 458,373 MAXIMUS, Inc. 2,193 163,335 McGraw-Hill Cos., Inc. (The) 42,597 2,265,734 MGM China Holdings, Ltd. (Hong Kong) 337,200 900,136 Mills Estruturas e Servicos de Engenharia SA (Brazil) 18,484 250,501 Mitsubishi Motors Corp. (Japan) (NON) 507,000 695,338 Namco Bandai Holdings, Inc. (Japan) 32,300 525,217 Naspers, Ltd. Class N (South Africa) 10,432 766,973 Navistar International Corp. (NON) 8,330 231,241 Next PLC (United Kingdom) 19,584 1,354,454 Nintendo Co., Ltd. (Japan) 1,400 165,170 Nissan Motor Co., Ltd. (Japan) 55,800 565,525 Nu Skin Enterprises, Inc. Class A 7,127 435,602 O'Reilly Automotive, Inc. (NON) 19,950 2,246,769 OPAP SA (Greece) (NON) 48,287 404,360 Pearson PLC (United Kingdom) 4,662 82,777 Perry Ellis International, Inc. 18,298 371,632 PetSmart, Inc. 19,720 1,321,043 Pier 1 Imports, Inc. 5,985 140,588 PPR SA (France) 847 171,448 Prada SpA (Italy) 21,800 196,114 Priceline.com, Inc. (NON) 6,461 5,344,087 PulteGroup, Inc. (NON) 68,800 1,305,136 Puregold Price Club, Inc. (Philippines) 531,500 444,662 Randstad Holding NV (Netherlands) 6,061 247,490 ReachLocal, Inc. (NON) 16,570 203,148 Ryland Group, Inc. (The) 14,696 589,310 Sands China, Ltd. (Hong Kong) 92,000 429,712 Scania AB Class B (Sweden) 30,143 600,549 Sears Hometown and Outlet Stores, Inc. (NON) 7,559 330,479 Select Comfort Corp. (NON) 15,219 381,388 Sinclair Broadcast Group, Inc. Class A 25,545 750,512 SJM Holdings, Ltd. (Hong Kong) 332,000 807,470 Sonic Automotive, Inc. Class A 54,240 1,146,634 Sports Direct International PLC (United Kingdom) (NON) 22,966 191,480 Sun TV Network, Ltd. (India) 10,189 65,064 Suzuki Motor Corp. (Japan) 37,800 871,755 Swatch Group AG (The) (Switzerland) 1,069 585,713 Swatch Group AG (The) (Switzerland) 6,117 573,928 Tata Motors, Ltd. (India) 178,387 837,451 Tempur-Pedic International, Inc. (NON) 4,463 195,926 Tesla Motors, Inc. (NON) 900 96,687 Thomas Cook Group PLC (United Kingdom) (NON) 173,735 339,116 Tile Shop Holdings, Inc. (NON) 12,346 357,540 TiVo, Inc. (NON) 11,149 123,196 TJX Cos., Inc. (The) 96,400 4,825,784 Tom Tailor Holding AG (Germany) (NON) 6,720 143,233 Total Systems Services, Inc. 79,400 1,943,712 Town Sports International Holdings, Inc. 22,024 237,198 Toyota Motor Corp. (Japan) 24,800 1,497,456 Trump Entertainment Resorts, Inc. (NON) 163 326 TUI Travel PLC (United Kingdom) 62,330 336,629 URS Corp. 15,714 742,015 Vail Resorts, Inc. 2,714 166,965 Valeo SA (France) 3,583 224,157 ValueClick, Inc. (NON) 14,572 359,637 VOXX International Corp. (NON) 34,655 425,217 Wal-Mart Stores, Inc. 14,834 1,104,985 WPP PLC (United Kingdom) 42,539 726,761 Wyndham Worldwide Corp. 26,447 1,513,562 Wynn Resorts, Ltd. 13,946 1,785,088 Consumer staples (5.7%) AFC Enterprises (NON) 17,028 611,986 Ajinomoto Co., Inc. (Japan) 48,000 704,716 Angie's List, Inc. (NON) 5,563 147,698 Anheuser-Busch InBev NV (Belgium) 12,836 1,138,748 Associated British Foods PLC (United Kingdom) 38,136 1,009,529 Avis Budget Group, Inc. (NON) 19,838 570,343 Barrett Business Services, Inc. 5,207 271,857 Beacon Roofing Supply, Inc. (NON) 11,622 440,241 Blue Nile, Inc. (NON) 4,774 180,362 Bright Horizons Family Solutions, Inc. (NON) 8,892 308,641 Brinker International, Inc. 15,284 602,648 British American Tobacco (BAT) PLC (United Kingdom) 25,980 1,334,161 Bunge, Ltd. 602 42,604 C&C Group PLC (Ireland) 23,653 127,384 Calbee, Inc. (Japan) 7,800 740,085 Carrefour SA (France) 22,538 615,748 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 72,000 4,642 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 3,825 173,885 Coca-Cola Co. (The) 35,404 1,420,054 Cola-Cola Amatil, Ltd. (Australia) 11,372 131,687 Colgate-Palmolive Co. 47,400 2,715,546 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 19,204 717,269 Constellation Brands, Inc. Class A (NON) 22,900 1,193,548 Core-Mark Holding Co., Inc. 5,487 348,425 Costco Wholesale Corp. 26,400 2,919,048 CVS Caremark Corp. 107,538 6,149,023 DeNA Co., Ltd. (Japan) 11,000 214,598 Diageo PLC (United Kingdom) 21,576 618,869 Distribuidora Internacional de Alimentacion SA (Spain) 61,500 463,018 Fiesta Restaurant Group, Inc. (NON) 5,209 179,138 Fomento Economico Mexicano SAB de CV ADR (Mexico) 8,426 869,479 General Mills, Inc. 63,800 3,096,214 Geo Group, Inc. (The) 14,779 501,747 Grand Canyon Education, Inc. (NON) 9,167 295,452 Hain Celestial Group, Inc. (The) (NON) 2,525 164,049 Heineken Holding NV (Netherlands) 13,977 782,931 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 308,534 Ingredion, Inc. 1,062 69,688 ITOCHU Corp. (Japan) 10,700 123,545 ITT Educational Services, Inc. (NON) (S) 37,484 914,610 Japan Tobacco, Inc. (Japan) 55,200 1,950,959 JM Smucker Co. (The) 14,000 1,444,100 Kao Corp. (Japan) 12,800 435,602 Kerry Group PLC Class A (Ireland) 9,137 504,434 Koninklijke Ahold NV (Netherlands) 35,962 534,260 Kraft Foods Group, Inc. 57,900 3,234,873 L'Oreal SA (France) 7,380 1,206,644 Lawson, Inc. (Japan) 1,700 129,760 Liberty Interactive Corp. Class A (NON) 93,800 2,158,338 Lorillard, Inc. 84,388 3,686,068 Magnit OJSC (Russia) 3,193 730,855 Minor International PCL (Thailand) 472,400 377,737 Molson Coors Brewing Co. Class B 18,934 906,181 MWI Veterinary Supply, Inc. (NON) 2,689 331,392 Nestle SA (Switzerland) 39,646 2,593,103 On Assignment, Inc. (NON) 12,088 322,991 OpenTable, Inc. (NON) 2,647 169,276 Papa John's International, Inc. (NON) 4,853 317,241 Pernod-Ricard SA (France) 2,235 247,723 Philip Morris International, Inc. 120,239 10,415,102 Pinnacle Foods, Inc. (NON) 10,801 260,844 Prestige Brands Holdings, Inc. (NON) 13,476 392,691 Procter & Gamble Co. (The) 169,468 13,047,341 Reckitt Benckiser Group PLC (United Kingdom) 18,722 1,327,201 Robert Half International, Inc. 27,935 928,280 SABMiller PLC (United Kingdom) 20,685 995,336 Shoprite Holdings, Ltd. (South Africa) 36,604 685,526 Spartan Stores, Inc. 10,414 192,034 Suedzucker AG (Germany) 16,715 517,390 Tesco PLC (United Kingdom) 52,817 265,417 TrueBlue, Inc. (NON) 43,112 907,508 Unilever PLC (United Kingdom) 20,025 813,243 United Natural Foods, Inc. (NON) 3,350 180,867 USANA Health Sciences, Inc. (NON) 2,566 185,727 Walgreen Co. 81,832 3,616,974 WM Morrison Supermarkets PLC (United Kingdom) 16,466 65,412 Wolseley PLC (United Kingdom) 5,487 253,952 Woolworths, Ltd. (Australia) 28,060 838,748 Energy (4.9%) Alpha Natural Resources, Inc. (NON) 45,100 236,324 BG Group PLC (United Kingdom) 20,424 348,576 BP PLC (United Kingdom) 261,129 1,811,497 Cabot Oil & Gas Corp. 28,900 2,052,478 Cairn India, Ltd. (India) 83,168 403,441 Caltex Australia, Ltd. (Australia) 40,873 671,378 Canadian Natural Resources, Ltd. (Canada) 9,200 259,371 Chevron Corp. 33,037 3,909,599 China Petroleum & Chemical Corp. (China) 360,000 250,621 CNOOC, Ltd. (China) 578,000 970,941 Coal India, Ltd. (India) 19,591 99,330 ConocoPhillips 122,223 7,394,492 CVR Energy, Inc. (Escrow) (F) 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) (RES) 8,417 126,255 Delek US Holdings, Inc. 8,874 255,394 Dragon Oil PLC (Turkmenistan) 39,479 343,556 ENI SpA (Italy) 56,853 1,168,023 EPL Oil & Gas, Inc. (NON) 17,620 517,323 Exxon Mobil Corp. 120,135 10,854,197 Ezion Holdings, Ltd. (Singapore) 463,000 769,087 FutureFuel Corp. 34,624 490,622 Gulfport Energy Corp. (NON) 4,136 194,682 Halliburton Co. 6,900 287,868 Helix Energy Solutions Group, Inc. (NON) 33,752 777,646 Helmerich & Payne, Inc. 15,685 979,528 HollyFrontier Corp. 29,199 1,249,133 HRT Participacoes em Petroleo SA (Brazil) (NON) 15,459 17,944 Key Energy Services, Inc. (NON) 48,943 291,211 Kodiak Oil & Gas Corp. (NON) 26,152 232,491 Lukoil OAO ADR (Russia) 15,391 878,038 Marathon Petroleum Corp. 41,356 2,938,757 Occidental Petroleum Corp. 81,053 7,232,359 Oceaneering International, Inc. 17,164 1,239,241 Oil States International, Inc. (NON) 9,700 898,608 ONEOK, Inc. 33,400 1,379,754 Pacific Rubiales Energy Corp. (Colombia) 24,653 432,957 Peabody Energy Corp. 41,295 604,559 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,838 378,785 Phillips 66 68,862 4,056,660 Repsol SA (Rights) (Spain) (NON) 24,334 13,557 Repsol YPF SA (Spain) 24,334 512,989 Rosetta Resources, Inc. (NON) 4,883 207,625 Royal Dutch Shell PLC Class A (United Kingdom) 44,756 1,428,217 Royal Dutch Shell PLC Class A (United Kingdom) 29,279 935,464 Royal Dutch Shell PLC Class B (United Kingdom) 35,016 1,158,006 Schlumberger, Ltd. 116,837 8,372,539 Statoil ASA (Norway) 34,008 701,091 Stone Energy Corp. (NON) 11,910 262,377 Suncor Energy, Inc. (Canada) 13,000 383,189 Surgutneftegas OAO (Preference) (Russia) (NON) 708,827 443,867 Swift Energy Co. (NON) 15,017 180,054 Tesoro Corp. 27,171 1,421,587 Total SA (France) 20,620 1,005,522 Unit Corp. (NON) 5,684 242,025 Vaalco Energy, Inc. (NON) 62,749 358,924 Valero Energy Corp. 69,022 2,399,895 W&T Offshore, Inc. 10,966 156,704 Western Refining, Inc. 14,272 400,615 Financials (10.7%) 3i Group PLC (United Kingdom) 112,322 574,173 Access National Corp. 10,131 131,500 ACE, Ltd. 3,396 303,874 Admiral Group PLC (United Kingdom) 2,858 57,818 AG Mortgage Investment Trust, Inc. (R) 5,934 111,619 Ageas (Belgium) 21,446 749,516 Agree Realty Corp. (R) 10,033 296,174 AIA Group, Ltd. (Hong Kong) 302,000 1,269,175 Aliansce Shopping Centers SA (Brazil) 28,955 247,072 Alleghany Corp. (NON) 4,500 1,724,895 Allianz SE (Germany) 11,507 1,680,486 Allied World Assurance Co. Holdings AG 17,726 1,622,106 American Capital Agency Corp. (R) 40,600 933,394 American Equity Investment Life Holding Co. 23,561 369,908 American Financial Group, Inc. 25,472 1,245,836 American International Group, Inc. (NON) 127,600 5,703,720 Amtrust Financial Services, Inc. 6,242 222,839 Aon PLC 67,342 4,333,458 Arlington Asset Investment Corp. Class A 6,828 182,581 ARMOUR Residential REIT, Inc. (R) 31,828 149,910 Ashford Hospitality Trust, Inc. (R) 37,512 429,512 Ashmore Group PLC (United Kingdom) 38,294 199,346 Assicurazioni Generali SpA (Italy) 34,138 595,732 Associated Banc-Corp. 51,800 805,490 Australia & New Zealand Banking Group, Ltd. (Australia) 40,211 1,043,705 AvalonBay Communities, Inc. (R) 10,805 1,457,703 AXA SA (France) 54,553 1,071,879 Axis Capital Holdings, Ltd. 31,300 1,432,914 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 73,739 614,040 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 504,827 Banco Santander Central Hispano SA (Spain) 107,130 678,230 Bangkok Bank PCL NVDR (Thailand) 132,200 865,607 Bank Mandiri (Persero) Tbk PT (Indonesia) 666,500 600,680 Bank of Kentucky Financial Corp. 6,017 171,123 Bank of Yokohama, Ltd. (The) (Japan) 129,000 666,015 Barclays PLC (United Kingdom) 525,654 2,253,346 Berkshire Hathaway, Inc. Class B (NON) 18,868 2,111,707 BM&F Bovespa SA (Brazil) 33,121 181,833 BofI Holding, Inc. (NON) 15,001 687,346 BR Properties SA (Brazil) 34,319 291,458 British Land Company PLC (United Kingdom) (R) 31,366 269,879 Cardinal Financial Corp. 19,506 285,568 CBL & Associates Properties, Inc. (R) 38,285 820,065 Chimera Investment Corp. (R) 148,631 445,893 China Construction Bank Corp. (China) 1,358,000 953,890 China Overseas Grand Oceans Group, Ltd. (China) (S) 274,000 347,703 China Overseas Land & Investment, Ltd. (China) 121,000 314,043 China Pacific Insurance (Group) Co., Ltd. (China) (NON) 30,000 94,985 CIMB Group Holdings Berhad (Malaysia) 202,300 523,998 CIT Group, Inc. (NON) 46,898 2,186,854 Citizens & Northern Corp. 12,608 243,587 City National Corp. 14,592 924,695 CNO Financial Group, Inc. 25,245 327,175 Commonwealth Bank of Australia (Australia) 29,991 1,885,125 CoreLogic, Inc. (NON) 59,100 1,369,347 Credicorp, Ltd. (Peru) 3,977 508,897 Credit Acceptance Corp. (NON) 3,444 361,792 Credit Agricole SA (France) (NON) 73,670 633,178 Credit Saison Co., Ltd. (Japan) 17,800 446,773 Credit Suisse Group (Switzerland) 16,771 444,644 CYS Investments, Inc. (R) 19,283 177,596 DBS Group Holdings, Ltd. (Singapore) 46,000 559,963 Deutsche Bank AG (Germany) 26,579 1,111,889 Dexus Property Group (Australia) (R) 771,151 749,732 DFC Global Corp. (NON) 37,924 523,730 Direcional Engenharia SA (Brazil) 57,479 342,605 Discover Financial Services 73,000 3,477,720 Dynex Capital, Inc. (R) 27,859 283,883 Eagle Bancorp, Inc. 10,434 233,513 East West Bancorp, Inc. 15,996 439,890 Eaton Vance Corp. 32,252 1,212,353 Encore Capital Group, Inc. (NON) 11,137 368,746 EPR Properties (R) 3,970 199,572 Erste Group Bank AG (Czech Republic) 10,784 287,129 Federal Realty Investment Trust (R) 8,400 870,912 Fidelity National Financial, Inc. Class A 58,982 1,404,361 Fifth Third Bancorp 193,800 3,498,090 Financial Institutions, Inc. 13,027 239,827 First Community Bancshares Inc. 12,298 192,833 First Industrial Realty Trust (R) 12,035 182,571 FirstMerit Corp. 15,324 306,940 Flushing Financial Corp. 12,907 212,320 Genworth Financial, Inc. Class A (NON) 260,158 2,968,403 Glimcher Realty Trust (R) 23,383 255,342 Goldman Sachs Group, Inc. (The) 52,621 7,958,926 Greenhill & Co., Inc. 5,184 237,116 Grupo Financiero Banorte SAB de CV (Mexico) 162,931 973,252 Hammerson PLC (United Kingdom) (R) 50,202 373,377 Hang Seng Bank, Ltd. (Hong Kong) 44,600 656,795 Hanmi Financial Corp. (NON) 25,826 456,345 Hatteras Financial Corp. (R) 15,300 376,992 Health Care REIT, Inc. (R) 28,400 1,903,652 Heartland Financial USA, Inc. 8,734 240,098 Heritage Financial Group, Inc. 11,510 169,773 HFF, Inc. Class A 34,286 609,262 Hongkong Land Holdings, Ltd. (Hong Kong) 22,000 150,694 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 34,801 507,309 HSBC Holdings, PLC (United Kingdom) 240,526 2,492,591 ICICI Bank, Ltd. (India) 17,385 313,008 Industrial and Commercial Bank of China, Ltd. (China) 1,345,000 840,621 ING Groep NV (Netherlands) (NON) 85,138 777,965 Insurance Australia Group, Ltd. (Australia) 173,697 858,049 Intact Financial Corp. (Canada) 2,700 152,111 Invesco Mortgage Capital, Inc. (R) 9,751 161,477 Investor AB Class B (Sweden) 21,131 565,417 Investors Real Estate Trust (R) 27,134 233,352 iStar Financial, Inc. (NON) (R) 23,055 260,291 Itau Unibanco Holding SA ADR (Preference) (Brazil) 49,653 641,517 Jammu & Kashmir Bank, Ltd. (India) 21,534 444,593 Jones Lang LaSalle, Inc. 1,839 167,606 Joyo Bank, Ltd. (The) (Japan) 113,000 618,717 JPMorgan Chase & Co. 261,877 13,824,487 KKR & Co. LP 15,400 302,764 Lexington Realty Trust (R) 53,769 628,022 Lloyds Banking Group PLC (United Kingdom) (NON) 130,458 125,769 LSR Group OJSC GDR (Russia) 53,868 225,427 LTC Properties, Inc. (R) 14,195 554,315 Mahindra & Mahindra Financial Services, Ltd. (India) 68,515 298,674 Maiden Holdings, Ltd. (Bermuda) 21,593 242,273 MainSource Financial Group, Inc. 19,392 260,435 MFA Financial, Inc. (R) 31,998 270,383 Mitsubishi Estate Co., Ltd. (Japan) 16,000 426,126 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 165,400 1,026,385 MS&AD Insurance Group Holdings (Japan) 3,200 81,384 Muenchener Rueckversicherungs AG (Germany) 3,933 722,200 Nasdaq OMX Group, Inc. (The) 39,362 1,290,680 National Health Investors, Inc. (R) 7,930 474,690 Nelnet, Inc. Class A 11,717 422,867 Northern Trust Corp. 37,681 2,181,730 Ocwen Financial Corp. (NON) 6,947 286,355 OFG Bancorp (Puerto Rico) 11,458 207,504 One Liberty Properties, Inc. (R) 13,137 288,489 ORIX Corp. (Japan) 46,200 631,335 Pacific Premier Bancorp, Inc. (NON) 12,208 149,182 PartnerRe, Ltd. 17,531 1,587,607 Peoples Bancorp, Inc. 12,029 253,571 Persimmon PLC (United Kingdom) 15,408 277,965 PHH Corp. (NON) 10,496 213,908 Philippine National Bank (Philippines) (NON) 59,200 118,273 PNC Financial Services Group, Inc. 67,899 4,951,195 Popular, Inc. (Puerto Rico) (NON) 43,403 1,316,413 Portfolio Recovery Associates, Inc. (NON) 4,336 666,140 Porto Seguro SA (Brazil) 17,257 186,851 Protective Life Corp. 36,176 1,389,520 Prudential PLC (United Kingdom) 106,559 1,751,792 PS Business Parks, Inc. (R) 3,870 279,298 Public Storage (R) 14,895 2,283,850 Regus PLC (United Kingdom) 141,845 338,113 Republic Bancorp, Inc. Class A 7,821 171,436 Resona Holdings, Inc. (Japan) 220,700 1,074,928 Samsung Card Co., Ltd. (South Korea) 15,940 541,066 Sberbank of Russia ADR (Russia) 118,993 1,356,728 SCOR SE (France) 5,863 179,042 Security National Financial Corp. Class A 7,207 42,665 Sekisui House, Ltd. (Japan) 6,000 86,764 Select Income REIT (R) 20,435 572,997 Shopping Centres Australasia Property Group (Australia) (NON) (R) 101,770 147,413 Siam Commercial Bank PCL (Thailand) 69,100 383,208 Simon Property Group, Inc. (R) 27,924 4,409,758 Skandinaviska Enskilda Banken AB (Sweden) 61,181 582,075 Societe Generale SA (France) 6,974 237,469 SpareBank 1 SR-Bank ASA (Norway) (NON) 20,328 158,963 St. Joe Co. (The) (NON) 32,412 682,273 Standard Chartered PLC (United Kingdom) 21,891 472,623 Standard Life PLC (United Kingdom) 114,868 600,560 Starwood Property Trust, Inc. (R) 7,561 187,135 State Street Corp. 66,200 4,316,902 Stewart Information Services Corp. 18,145 475,218 Sumitomo Mitsui Financial Group, Inc. (Japan) 26,100 1,197,562 Summit Hotel Properties, Inc. (R) 34,318 324,305 Sun Communities, Inc. (R) 5,633 280,298 Surya Semesta Internusa Tbk PT (Indonesia) 2,376,000 308,713 Swedbank AB Class A (Sweden) 29,575 674,984 Symetra Financial Corp. 21,659 346,327 Synovus Financial Corp. 260,800 761,536 Tanger Factory Outlet Centers (R) 13,900 465,094 Tokio Marine Holdings, Inc. (Japan) 9,900 313,972 Tokyu Land Corp. (Japan) 110,000 1,009,459 Toronto-Dominion Bank (Canada) 18,283 1,469,405 Turkiye Halk Bankasi AS (Turkey) 46,346 391,753 UBS AG (Switzerland) 66,371 1,127,531 UniCredit SpA (Italy) 73,655 344,424 Universal Health Realty Income Trust (R) 3,323 143,321 Validus Holdings, Ltd. 30,560 1,103,827 Virtus Investment Partners, Inc. (NON) 841 148,243 Vornado Realty Trust (R) 20,800 1,723,280 WageWorks, Inc. (NON) 8,217 283,076 Walker & Dunlop, Inc. (NON) 14,150 247,625 Walter Investment Management Corp. (NON) 7,661 259,018 Washington Banking Co. 15,064 213,909 Wells Fargo & Co. 55,882 2,306,250 Westfield Group (Australia) 51,776 540,099 Westfield Retail Trust (Australia) (R) 24,846 70,131 Westpac Banking Corp. (Australia) 26,882 703,754 Wheelock and Co., Ltd. (Hong Kong) 177,000 880,704 World Acceptance Corp. (NON) 2,720 236,477 Health care (6.9%) AbbVie, Inc. 98,700 4,080,258 ACADIA Pharmaceuticals, Inc. (NON) 26,277 476,928 Accuray, Inc. (NON) 25,822 148,218 Aegerion Pharmaceuticals, Inc. (NON) 1,634 103,498 Alere, Inc. (NON) 24,162 591,969 Align Technology, Inc. (NON) 5,602 207,498 Amedisys, Inc. (NON) 11,481 133,409 AmerisourceBergen Corp. 55,885 3,120,060 Amgen, Inc. 64,005 6,314,733 AmSurg Corp. (NON) 8,698 305,300 Array BioPharma, Inc. (NON) 26,648 120,982 Astellas Pharma, Inc. (Japan) 15,600 849,532 AstraZeneca PLC (United Kingdom) 27,475 1,299,676 athenahealth, Inc. (NON) 1,219 103,274 Auxilium Pharmaceuticals, Inc. (NON) 11,378 189,216 Bayer AG (Germany) 17,297 1,843,976 Bio-Reference Labs, Inc. (NON) 3,038 87,343 Bristol-Myers Squibb Co. 145,400 6,497,926 Celgene Corp. (NON) 41,368 4,836,333 Centene Corp. (NON) 2,524 132,409 Chemed Corp. 7,649 554,017 CIGNA Corp. 60,000 4,349,400 Coloplast A/S Class B (Denmark) 16,721 935,881 Community Health Systems, Inc. 6,396 299,844 Computer Programs & Systems, Inc. 2,150 105,651 Conmed Corp. 17,533 547,731 Covidien PLC 4,921 309,236 CSL, Ltd. (Australia) 12,954 729,540 Cubist Pharmaceuticals, Inc. (NON) 10,659 514,830 Cyberonics, Inc. (NON) 2,641 137,226 DexCom, Inc. (NON) 3,788 85,041 Eli Lilly & Co. 89,047 4,373,989 Endo Health Solutions, Inc. (NON) 10,120 372,315 Exact Sciences Corp. (NON) 2,203 30,644 Gentium SpA ADR (Italy) (NON) 8,963 69,463 GlaxoSmithKline PLC (United Kingdom) 71,501 1,788,728 Glenmark Pharmaceuticals, Ltd. (India) (NON) 26,154 241,234 Globus Medical, Inc. Class A (NON) 11,405 192,288 Greatbatch, Inc. (NON) 21,507 705,215 Grifols SA ADR (Spain) 8,005 227,982 Haemonetics Corp. (NON) 6,195 256,163 HCA Holdings, Inc. 42,326 1,526,276 Health Net, Inc. (NON) 7,684 244,505 HealthSouth Corp. (NON) 18,117 521,770 Hi-Tech Pharmacal Co., Inc. 3,840 127,488 Hill-Rom Holdings, Inc. 12,519 421,640 Insulet Corp. (NON) 6,711 210,793 Insys Therapeutics, Inc. (NON) 24,275 335,966 Isis Pharmaceuticals, Inc. (NON) 3,760 101,031 Jazz Pharmaceuticals PLC (NON) 15,531 1,067,446 Johnson & Johnson 42,082 3,613,161 Lexicon Pharmaceuticals, Inc. (NON) 35,601 77,254 Magellan Health Services, Inc. (NON) 3,068 172,053 McKesson Corp. 45,051 5,158,340 MedAssets, Inc. (NON) 23,068 409,226 Medicines Co. (The) (NON) 10,139 311,876 Merck & Co., Inc. 20,771 964,813 Merck KGaA (Germany) 1,410 214,446 NewLink Genetics Corp. (NON) 5,588 110,195 Novartis AG (Switzerland) 16,435 1,164,739 Novo Nordisk A/S Class B (Denmark) 8,788 1,368,182 NxStage Medical, Inc. (NON) 12,289 175,487 Omega Healthcare Investors, Inc. (R) 13,842 429,379 Orion OYJ Class B (Finland) 22,091 516,703 Otsuka Holdings Company, Ltd. (Japan) 32,300 1,066,622 PDL BioPharma, Inc. 30,746 237,359 Pfizer, Inc. (S) 466,281 13,060,531 Pharmacyclics, Inc. (NON) 1,375 109,271 Providence Service Corp. (The) (NON) 29,123 847,188 Questcor Pharmaceuticals, Inc. 9,111 414,186 Receptos, Inc. (NON) 3,197 63,588 Roche Holding AG-Genusschein (Switzerland) 10,251 2,540,038 RTI Biologics, Inc. (NON) 38,666 145,384 Salix Pharmaceuticals, Ltd. (NON) 15,057 996,021 Sanofi (France) 26,733 2,755,024 Santarus, Inc. (NON) 8,322 175,178 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 105,000 169,984 Shire PLC (United Kingdom) 5,984 189,830 Sinopharm Group Co. (China) 124,800 312,797 Spectrum Pharmaceuticals, Inc. 16,680 124,433 St. Jude Medical, Inc. 69,800 3,184,974 STAAR Surgical Co. (NON) 32,617 331,063 Steris Corp. 5,734 245,874 Suzuken Co., Ltd. (Japan) 10,200 343,515 TearLab Corp. (NON) 7,705 81,827 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,246 166,443 Trinity Biotech PLC ADR (Ireland) (NON) 10,059 169,494 Triple-S Management Corp. Class B (Puerto Rico) (NON) 6,611 141,938 United Therapeutics Corp. (NON) 12,551 826,107 Ventas, Inc. (R) 30,800 2,139,368 ViroPharma, Inc. (NON) 30,859 884,110 Warner Chilcott PLC Class A 107,021 2,127,577 WellCare Health Plans, Inc. (NON) 11,903 661,212 WellPoint, Inc. 65,200 5,335,968 Zimmer Holdings, Inc. 38,400 2,877,696 Technology (8.7%) Acacia Research Corp. 5,526 123,506 Accenture PLC Class A 90,800 6,533,968 Actuate Corp. (NON) 64,746 429,913 Acxiom Corp. (NON) 22,355 507,011 Amadeus IT Holding SA Class A (Spain) 6,923 221,151 Anixter International, Inc. (NON) 3,694 280,042 AOL, Inc. (NON) 51,966 1,895,720 Apple, Inc. 69,724 27,616,282 ASML Holding NV (Netherlands) 9,352 733,701 ASML Holding NV ADR (Netherlands) 2,199 173,941 Aspen Technology, Inc. (NON) 10,769 310,040 Asustek Computer, Inc. (Taiwan) 72,000 615,982 Avnet, Inc. (NON) 27,000 907,200 BMC Software, Inc. (NON) 52,028 2,348,544 Broadcom Corp. Class A 57,374 1,936,946 Brocade Communications Systems, Inc. (NON) 195,445 1,125,763 CACI International, Inc. Class A (NON) 1,766 112,123 Cap Gemini SA (France) 12,577 611,451 Casetek Holdings, Ltd. (Taiwan) (NON) 117,000 601,053 Cavium, Inc. (NON) 3,279 115,978 Changyou.com, Ltd. ADR (China) 12,092 368,080 Cisco Systems, Inc. 370,643 9,010,331 Commvault Systems, Inc. (NON) 5,009 380,133 Cornerstone OnDemand, Inc. (NON) 5,153 223,073 CSG Systems International, Inc. (NON) 4,782 103,769 Cypress Semiconductor Corp. (NON) 54,100 580,493 Ebix, Inc. 8,505 78,756 EMC Corp. (NON) 166,100 3,923,282 EnerSys 13,783 675,918 Entegris, Inc. (NON) 30,144 283,052 Fairchild Semiconductor International, Inc. (NON) 11,852 163,558 FANUC Corp. (Japan) 4,600 667,033 FEI Co. 5,556 405,532 First Solar, Inc. (NON) 3,168 141,705 Gemalto NV (Netherlands) (S) 6,475 586,264 GenMark Diagnostics, Inc. (NON) 20,495 211,918 Google, Inc. Class A (NON) 8,981 7,906,603 HCL Technologies, Ltd. (India) 40,557 529,522 Hollysys Automation Technologies, Ltd. (China) (NON) 23,963 297,381 Hon Hai Precision Industry Co., Ltd. (Taiwan) 375,492 923,043 IBM Corp. 18,402 3,516,806 Infoblox, Inc. (NON) 7,681 224,746 Integrated Silicon Solutions, Inc. (NON) 37,872 415,077 IntraLinks Holdings, Inc. (NON) 32,615 236,785 Ixia (NON) 7,933 145,967 Konica Minolta Holdings, Inc. (Japan) 74,500 562,694 L-3 Communications Holdings, Inc. 17,409 1,492,648 Lam Research Corp. (NON) 28,457 1,261,783 Lexmark International, Inc. Class A 30,445 930,704 Magnachip Semiconductor Corp. (South Korea) (NON) 17,744 324,183 Manhattan Associates, Inc. (NON) 5,519 425,846 Mantech International Corp. Class A 14,479 378,191 Marvell Technology Group, Ltd. 95,100 1,113,621 Mentor Graphics Corp. 29,969 585,894 Microsemi Corp. (NON) 7,567 172,149 Microsoft Corp. 346,709 11,971,862 MTS Systems Corp. 5,678 321,375 NEC Corp. (Japan) 491,000 1,074,407 Netscout Systems, Inc. (NON) 10,193 237,905 NIC, Inc. 8,365 138,273 NTT Data Corp. (Japan) 122 433,048 NVIDIA Corp. 91,205 1,279,606 NXP Semiconductor NV (NON) 2,300 71,254 Olympus Corp. (Japan) (NON) 8,200 249,314 Omnivision Technologies, Inc. (NON) 22,402 417,797 Oracle Corp. 321,468 9,875,497 Oracle Corp. Japan (Japan) 13,300 552,827 Perficient, Inc. (NON) 15,988 213,280 Photronics, Inc. (NON) 30,650 247,039 Plantronics, Inc. 5,113 224,563 Polycom, Inc. (NON) 16,074 169,420 Procera Networks, Inc. (NON) 13,274 182,252 PTC, Inc. (NON) 9,766 239,560 QLIK Technologies, Inc. (NON) 5,247 148,333 Quantum Corp. (NON) 152,064 208,328 Radiant Opto-Electronics Corp. (Taiwan) 58,000 188,904 RF Micro Devices, Inc. (NON) 101,730 544,256 Riverbed Technology, Inc. (NON) 39,700 617,732 Rockwell Automation, Inc. 22,900 1,903,906 Rovi Corp. (NON) 22,664 517,646 Rudolph Technologies, Inc. (NON) 23,975 268,520 Safeguard Scientifics, Inc. (NON) 13,698 219,853 Samsung Electronics Co., Ltd. (South Korea) 2,661 3,123,163 SanDisk Corp. (NON) 3,315 202,547 SAP AG (Germany) 8,877 650,026 Sartorius AG (Preference) (Germany) 1,842 198,094 SciQuest, Inc. (NON) 5,306 132,915 Semtech Corp. (NON) 7,816 273,794 Silicon Graphics International Corp. (NON) 8,543 114,305 Silicon Image, Inc. (NON) 49,841 291,570 SK Hynix, Inc. (South Korea) (NON) 43,270 1,179,692 Softbank Corp. (Japan) 18,000 1,050,992 Sourcefire, Inc. (NON) 3,875 215,256 Sparton Corp. (NON) 11,149 192,209 SS&C Technologies Holdings, Inc. (NON) 9,761 321,137 Symantec Corp. 161,668 3,632,680 Synaptics, Inc. (NON) 9,043 348,698 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 244,350 884,302 Tencent Holdings, Ltd. (China) 19,400 763,515 Teradyne, Inc. (NON) 59,474 1,044,958 TIBCO Software, Inc. (NON) 8,224 175,994 Toshiba Corp. (Japan) 31,000 149,117 Tripod Technology Corp. (Taiwan) 113,180 242,986 Tyler Technologies, Inc. (NON) 5,315 364,343 Ultimate Software Group, Inc. (NON) 4,521 530,268 Ultra Clean Holdings, Inc. (NON) 27,621 167,107 Ultratech, Inc. (NON) 5,200 190,944 Unisys Corp. (NON) 12,583 277,707 Verint Systems, Inc. (NON) 6,613 234,563 Western Digital Corp. 30,748 1,909,143 XO Group, Inc. (NON) 20,870 233,744 Yandex NV Class A (Russia) (NON) 22,331 617,006 Yokogawa Electric Corp. (Japan) 17,100 204,677 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) 47,609 440,859 Aeroflot - Russian Airlines OJSC (Russia) (NON) 182,622 314,285 AirAsia Bhd (Malaysia) 260,300 262,789 Bangkok Expressway PCL (Thailand) 291,900 336,464 Beijing Capital International Airport Co., Ltd. (China) 246,000 160,067 CCR SA (Brazil) 29,700 236,391 Central Japan Railway Co. (Japan) 10,700 1,312,139 ComfortDelgro Corp., Ltd. (Singapore) 341,000 490,684 Con-way, Inc. 17,475 680,826 Copa Holdings SA Class A (Panama) 2,180 285,842 Delta Air Lines, Inc. (NON) 146,677 2,744,327 Deutsche Post AG (Germany) 24,878 618,239 Hitachi Transport System, Ltd. (Japan) 14,100 232,418 International Consolidated Airlines Group SA (Spain) (NON) 147,664 589,991 Japan Airlines Co., Ltd. (Japan) 6,900 354,833 Jaypee Infratech, Ltd. (India) (NON) 220,811 78,290 Quality Distribution, Inc. (NON) 29,374 259,666 SkyWest, Inc. 16,993 230,085 Southwest Airlines Co. 135,500 1,746,595 Swift Transportation Co. (NON) 38,596 638,378 TAL International Group, Inc. (NON) 12,013 523,406 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 184,957 717,650 Universal Truckload Services, Inc. (NON) 1,454 35,056 Wabtec Corp. 18,642 996,042 Utilities and power (1.2%) AES Corp. 110,070 1,319,739 American Electric Power Co., Inc. 65,100 2,915,178 Centrica PLC (United Kingdom) 85,373 468,538 Chubu Electric Power Co., Inc. (Japan) 15,100 214,078 Cia Energetica de Minas Gerais ADR (Brazil) 6,884 61,749 CMS Energy Corp. 23,473 637,761 Electric Power Development Co., Ltd. (Japan) 3,800 118,588 Enel SpA (Italy) 171,299 536,983 Energias de Portugal (EDP) SA (Portugal) 51,912 167,330 Entergy Corp. 27,324 1,903,936 GDF Suez (France) 30,843 601,386 Kansai Electric Power, Inc. (Japan) (NON) 98,900 1,358,222 Kinder Morgan, Inc. 62,500 2,384,375 Origin Energy, Ltd. (Australia) 28,179 322,469 PG&E Corp. 46,390 2,121,415 Power Grid Corp. of India, Ltd. (India) 202,544 379,280 PPL Corp. 28,100 850,306 Red Electrica Corporacion SA (Spain) 16,088 882,402 Tenaga Nasional Bhd (Malaysia) 160,300 419,062 Tokyo Gas Co., Ltd. (Japan) 88,000 487,041 UGI Corp. 21,800 852,598 United Utilities Group PLC (United Kingdom) 57,300 595,167 Veolia Environnement SA (France) 19,142 216,852 Total common stocks (cost $767,318,996) CORPORATE BONDS AND NOTES (11.6%) (a) Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $101,000 $95,527 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 34,000 32,538 Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) 20,000 18,964 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 90,126 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 54,000 66,634 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 42,494 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 425,000 504,310 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,500 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 231,000 228,690 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 180,000 178,200 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 455,000 482,300 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 20,000 19,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 131,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 131,963 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 318,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 200,000 211,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 218,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 210,000 251,237 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 288,051 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 292,875 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 185,967 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 172,243 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 275,942 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 25,000 24,000 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 50,000 47,319 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 38,554 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 170,297 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 125,000 124,375 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 367,425 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 65,000 71,991 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 169,950 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 334,900 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 115,000 111,838 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 120,000 123,900 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 315,000 365,400 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 185,000 187,313 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 85,000 84,788 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 60,000 59,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 130,000 124,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 168,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 153,650 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 288,188 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 217,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 250,000 211,250 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 179,775 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 107,785 142,056 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 48,125 International Paper Co. sr. unsec. notes 7.95s, 2018 725,000 887,705 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 364,813 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 272,500 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 177,461 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 895,000 1,005,717 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 313,405 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 365,000 397,155 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 18,700 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 104,132 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $30,000 31,200 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,425 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 136,350 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 62,238 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 241,313 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 76,688 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 21,650 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 210,000 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 170,000 167,450 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 173,825 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 9,950 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 239,000 246,645 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 210,000 221,700 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 357,962 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 194,850 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 177,625 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 155,000 163,719 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 130,950 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,950 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 21,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 42,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 50,000 52,875 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 24,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 285,000 317,419 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 240,000 226,200 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 198,625 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 135,000 132,638 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 135,000 160,492 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 355,000 426,167 Capital goods (0.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 355,000 362,100 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 468,300 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 428,585 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 192,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 175,000 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 142,000 130,995 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 157,688 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 322,050 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 250,000 252,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 118,574 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 130,000 129,025 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 140,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 335,000 368,500 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 36,750 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 193,000 181,903 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 89,585 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 223,974 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 812,000 832,300 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 276,925 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 225,000 137,250 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 128,339 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 90,688 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 216,613 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 187,250 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 805,000 1,023,819 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 85,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 140,000 130,900 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 415,800 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 281,475 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 66,636 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 208,500 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 214,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 108,413 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 195,000 195,528 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 117,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 200,000 214,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 56,100 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 325,000 329,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 290,000 312,475 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 299,963 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 56,238 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 180,000 179,100 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 128,193 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 261,775 Communication services (1.2%) Adelphia Communications Corp. escrow bonds zero %, 2013 200,000 1,500 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 151,401 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 202,643 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 210,000 243,308 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 235,393 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 138,971 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 334,000 290,590 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 595,875 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 87,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 161,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 193,325 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 61,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 163,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 172,013 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 79,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 249,100 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 50,500 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 41,100 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 25,000 25,031 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 99,038 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 382,500 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 333,000 419,156 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 42,355 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 163,365 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 120,000 115,200 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 106,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 163,200 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 156,238 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 82,000 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 270,518 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 180,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 234,000 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 390,000 436,800 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 175,313 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 130,200 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 133,337 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,400 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 305,000 336,263 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 126,500 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 307,400 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 340,000 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 135,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 220,500 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 101,850 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 430,000 443,975 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 530,000 535,300 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 111,233 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 197,025 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 209,475 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 220,375 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 131,563 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 335,475 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 290,000 295,075 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 254,375 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 160,000 155,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 55,000 46,475 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 230,000 177,675 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 69,550 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 185,000 175,288 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 254,150 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 160,000 156,000 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 758,122 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 95,042 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 309,796 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,073 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 70,175 SBA Tower Trust 144A notes 2.933s, 2017 610,000 613,313 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 216,557 Sprint Capital Corp. company guaranty 6 7/8s, 2028 965,000 926,400 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 280,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 327,050 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 235,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 125,000 131,250 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 566,238 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 260,432 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 570,000 545,660 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 232,466 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 107,109 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 158,155 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 253,500 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 90,844 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 161,200 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 362,700 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 416,000 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 102,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 90,525 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 422,538 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 165,600 Consumer cyclicals (1.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,763 ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 258,000 219,029 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 362,000 332,876 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 115,000 57,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 237,825 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 96,250 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 305,775 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 298,253 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 10,403 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 109,463 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 100,350 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 73,500 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 120,000 127,350 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 105,000 114,713 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 36,488 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 106,050 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 121,000 121,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 60,000 60,975 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 266,988 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 123,396 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 256,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 101,175 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 100,938 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,525 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 75,000 76,875 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 364,438 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 855,000 816,525 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 127,413 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 223,124 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 183,750 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,050 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 115,200 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 100,000 96,500 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 100,225 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 170,000 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 193,156 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,625 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 413,162 446,215 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 261,250 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 250,000 242,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 388,125 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 290,000 282,750 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 190,000 185,725 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 49,000 51,149 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 275,013 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 419,198 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 167,000 180,360 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 370,000 386,650 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 58,350 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 152,715 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 247,426 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 996,793 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 79,156 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 222,000 215,895 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 318,000 312,833 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 319,348 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 202,588 Hayatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 46,723 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 189,429 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 48,000 48,710 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 89,000 96,460 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 41,000 42,475 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 300,000 306,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 124,150 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 167,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,763 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 355,000 404,700 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 95,000 97,613 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 37,351 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 71,175 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 151,200 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 270,000 292,950 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,313 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 169,538 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 265,625 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 85,000 80,750 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 195,000 208,650 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 412,300 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 321,328 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 104,000 118,436 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 213,744 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 153,032 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 70,176 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 695,000 704,547 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 285,000 17,100 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 296,313 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 171,500 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 234,888 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 101,650 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 155,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 163,850 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,138 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,500 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 121,974 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 666,616 696,614 Navistar International Corp. sr. notes 8 1/4s, 2021 342,000 336,015 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 280,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 160,000 160,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 215,000 219,300 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 272,264 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 16,398 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 43,000 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 120,000 113,400 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 303,800 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 80,250 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 53,534 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 138,990 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 198,900 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,875 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 125,000 126,250 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 319,913 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 214,500 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 61,325 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 59,538 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 163,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 91,200 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 145,000 135,938 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 194,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 335,563 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 165,000 167,063 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 120,000 102,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 353,100 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 234,300 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 81,600 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 90,000 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,350 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 212,300 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,600 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,788 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 210,750 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 255,000 239,986 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 43,538 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 80,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 245,000 263,988 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 15,825 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 810,889 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 192,225 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,337 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 75,000 69,499 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 175,000 173,073 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 46,500 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 190,075 194,352 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 113,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 59,850 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 339,900 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 292,188 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 682,335 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 78,566 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 29,784 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 265,000 288,850 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 185,000 190,088 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 511,225 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 67,800 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,271 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 234,832 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 363,155 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 90,900 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 90,000 86,850 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 119,375 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,045 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 129,379 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 200,700 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 165,534 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,750 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 240,000 252,000 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 58,650 Claire's Stores, Inc. 144A sr. notes 9s, 2019 280,000 308,000 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 56,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,688 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,975 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 60,000 58,800 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 50,000 48,875 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 105,000 100,961 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,980 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 326,713 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 35,000 39,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 315,375 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 615,000 584,247 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 125,000 128,763 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 316,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 182,098 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 216,540 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 262,969 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 107,250 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 120,000 125,250 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 339,529 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $310,000 327,050 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 89,038 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 55,000 55,413 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 449,095 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 214,097 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 40,508 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 85,400 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 134,550 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 205,000 214,738 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 301,000 315,298 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 56,000 70,506 McDonald's Corp. sr. unsec. notes 5.7s, 2039 174,000 205,615 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 136,875 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 129,675 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 23,253 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 236,952 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 123,050 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 335,475 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 280,000 273,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 231,788 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 88,600 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 248,594 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 197,950 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 260,000 284,700 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 400,985 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 195,000 211,088 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 303,188 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 85,000 89,038 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 118,713 Energy (1.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 101,500 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 335,000 310,713 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 81,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 63,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 132,413 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 511,145 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 146,076 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 167,459 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 15,066 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 257,000 255,715 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 75,000 75,188 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 129,688 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 205,238 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 451,932 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 340,227 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 417,300 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 430,000 388,987 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 222,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,075 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 101,888 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 67,808 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,750 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 252,450 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 133,650 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,900 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 59,850 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 555,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 326,275 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 437,525 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 245,000 238,263 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 344,500 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 81,400 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 366,120 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 545,000 509,575 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 145,363 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 182,225 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 201,000 208,538 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 183,190 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,059,600 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 413,700 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 290,000 293,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 535,000 518,950 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,250 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 261,538 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 85,000 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 95,892 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 133,900 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 74,915 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 288,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 406,875 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 84,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 390,500 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 320,000 304,800 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 72,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 173,469 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 106,700 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 199,375 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 209,475 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 248,625 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 340,000 343,400 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 140,400 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 255,034 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 176,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 210,900 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,063 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 190,475 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 389,500 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 234,565 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,803,725 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 833,000 882,793 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 123,338 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 92,863 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 340,200 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 70,000 68,338 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,070,869 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 95,950 Samson Investment Co. 144A sr. unsec. notes 10s, 2020 515,000 542,681 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 90,725 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 79,600 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 213,200 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 283,139 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,938 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 110,250 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,000 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 116,927 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 202,800 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 57,750 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 214,725 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 932,919 Whiting Petroleum Corp. company guaranty notes 7s, 2014 370,000 378,325 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 18,687 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 51,908 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 85,850 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 328,000 Financials (2.2%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.856s, 2014 (United Kingdom) 135,000 135,984 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 948,865 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 120,000 115,200 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 632,679 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 270,961 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 110,000 106,425 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 210,000 217,350 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,652 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 168,381 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 161,350 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 175,538 American Express Co. sr. unsec. notes 2.65s, 2022 142,000 131,111 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 502,640 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 491,301 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 247,519 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 415,969 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 305,000 296,613 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 176,412 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 66,683 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,133,083 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 271,057 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,690 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 745,696 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 519,226 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 681,788 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 90,000 81,054 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 109,691 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 390,450 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 190,000 200,318 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 89,675 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 94,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 208,425 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 174,038 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 159,263 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 329,400 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 216,825 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 13,860 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 239,375 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 150,000 182,964 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 390,775 EPR Properties unsec. notes 5 1/4s, 2023 (R) 380,000 369,292 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.475s, 2016 260,000 257,398 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 527,571 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 50,000 47,246 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 362,000 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 372,316 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 396,287 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 124,633 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 109,263 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 195,000 180,230 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 390,000 369,511 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 451,064 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,925 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 45,000 46,913 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 603,750 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 66,950 International Lease Finance Corp. sr. unsec. notes Ser. MTN, 5 5/8s, 2013 625,000 628,125 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 243,163 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 400,925 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,200 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 140,000 145,250 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 185,000 207,200 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 410,190 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 826,201 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 820,750 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 230,000 245,207 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 93,314 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,042,736 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,255,237 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 145,548 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 121,900 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 147,000 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 127,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,800 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 157,325 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 103,250 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 164,175 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 125,313 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 239,188 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 169,400 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 246,646 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 250,000 249,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 168,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 378,300 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 136,080 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 170,000 166,635 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 139,000 101,470 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 191,441 217,286 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 515,000 499,766 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 760,000 712,411 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 123,120 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,460 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 531,054 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 228,269 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 331,040 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 100,000 111,729 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 155,400 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 105,000 93,975 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 232,562 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 224,366 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 146,390 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,130,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,094,560 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 107,835 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,089 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 246,686 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 311,025 Health care (0.8%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 240,000 224,039 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 120,000 120,000 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 83,224 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 74,632 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 19,471 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 348,741 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 220,000 220,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 329,367 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 229,513 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 275,000 283,422 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 312,700 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 359,714 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $195,000 197,925 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 90,419 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 250,596 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 144,067 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 595,413 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 233,750 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 156,550 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) 285,000 288,563 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,200 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 860,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 77,350 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 415,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 166,547 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 106,838 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 109,725 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 281,775 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 514,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 134,063 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 228,375 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 25,000 24,648 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 155,000 165,075 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 52,522 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 94,763 Service Corp. International/US sr. notes 7s, 2019 115,000 121,613 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 625,000 671,094 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 410,000 420,250 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 87,885 87,885 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 211,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 315,750 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 60,000 55,950 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 190,000 174,325 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 140,414 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 183,600 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 338,570 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 52,613 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 210,707 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 227,812 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 45,900 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 107,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 46,575 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 250,000 256,250 WellPoint, Inc. notes 7s, 2019 95,000 114,744 Technology (0.5%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 195,000 147,713 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 125,000 110,979 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 130,000 98,475 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 435,000 392,588 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 69,000 69,863 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 131,788 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 416,996 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 210,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 105,656 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 306,675 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 566,100 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 205,500 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 165,000 164,588 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 157,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 149,600 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,465 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 339,413 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 98,217 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 149,619 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 177,951 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 131,398 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 348,701 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 140,888 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 124,575 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 112,875 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 488,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 153,640 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 67,852 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 278,067 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 327,057 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 161,880 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 510,000 490,130 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 145,725 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 227,900 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 293,563 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 81,435 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,514 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 350,200 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,228 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 111,447 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 105,912 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 537,890 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 160,700 186,814 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 41,760 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 53,000 50,653 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 97,000 87,171 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 355,000 392,275 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 179,100 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 815,625 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 356,688 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 79,263 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 33,902 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,959 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 212,000 230,020 Calpine Corp. 144A sr. notes 7 1/4s, 2017 513,000 534,803 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 30,000 33,270 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 124,206 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 360,525 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 270,726 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 410,000 513 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 728,397 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 239,047 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 141,265 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 195,505 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,163,988 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 168,630 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 265,000 292,825 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 348,000 380,190 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 327,750 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 90,169 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 79,136 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 216,762 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 64,200 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 445,363 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 135,576 138,965 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 734,930 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 114,877 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 440,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 72,150 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 232,157 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 7,941 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 291,434 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 425,000 383,818 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 142,425 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 84,642 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 784,613 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 189,004 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 187,460 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 80,000 75,879 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 130,584 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 430,692 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 14,212 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 159,716 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 86,963 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 248,400 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 152,675 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 190,000 171,950 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,906 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 48,563 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 97,175 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 106,000 131,196 Union Electric Co. sr. notes 6.4s, 2017 140,000 164,139 Total corporate bonds and notes (cost $178,821,179) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2043 $8,000,000 $7,917,500 U.S. Government Agency Mortgage Obligations (6.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2028 12,000,000 12,465,000 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 235,229 246,669 6s, TBA, August 1, 2043 18,000,000 19,579,219 6s, TBA, July 1, 2043 19,000,000 20,668,438 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 217,150 229,967 4s, TBA, July 1, 2043 30,000,000 31,263,282 4s, TBA, June 1, 2043 4,000,000 4,174,062 3 1/2s, with due dates from May 1, 2043 to May 1, 2043 1,989,929 2,013,548 3 1/2s, TBA, July 1, 2043 1,000,000 1,015,625 3 1/2s, TBA, July 1, 2028 12,000,000 12,504,374 3s, TBA, July 1, 2043 3,000,000 2,933,438 Total U.S. government and agency mortgage obligations (cost $115,896,951) MORTGAGE-BACKED SECURITIES (2.4%) (a) Principal amount Value Agency collateralized mortgage obligations (0.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.83s, 2032 $119,960 $188,649 IFB Ser. 3072, Class SM, 23.091s, 2035 150,749 219,997 IFB Ser. 3072, Class SB, 22.944s, 2035 134,863 195,990 IFB Ser. 3249, Class PS, 21.64s, 2036 113,202 160,172 IFB Ser. 3065, Class DC, 19.283s, 2035 98,273 145,342 IFB Ser. 2990, Class LB, 16.454s, 2034 154,646 204,227 IFB Ser. 3727, Class PS, IO, 6.508s, 2038 1,128,110 114,236 IFB Ser. 3708, Class SQ, IO, 6.358s, 2040 871,165 145,850 IFB Ser. 3934, Class SA, IO, 6.208s, 2041 3,093,480 592,711 IFB Ser. 3964, Class SA, IO, 5.808s, 2041 1,534,311 210,968 Ser. 3747, Class HI, IO, 4 1/2s, 2037 196,161 20,880 Ser. 308, Class S1, 4s, 2043 (FWC) 1,034,000 233,932 Ser. T-56, Class A, IO, 0.524s, 2043 122,208 2,110 Ser. T-56, Class 1, IO, zero %, 2043 127,980 960 Ser. T-56, Class 2, IO, zero %, 2043 120,428 376 Ser. T-56, Class 3, IO, zero %, 2043 101,095 1,327 Ser. 1208, Class F, PO, zero %, 2022 1,951 1,813 FRB Ser. 3326, Class WF, zero %, 2035 4,689 4,548 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 63,647 121,792 IFB Ser. 06-8, Class HP, 23.859s, 2036 78,183 127,455 IFB Ser. 07-53, Class SP, 23.492s, 2037 133,138 195,730 IFB Ser. 05-75, Class GS, 19.671s, 2035 132,733 182,025 IFB Ser. 404, Class S13, IO, 6.207s, 2040 984,209 164,707 Ser. 03-W10, Class 1, IO, 1.261s, 2043 171,378 6,574 Ser. 01-50, Class B1, IO, 0.4s, 2041 1,266,244 12,662 Ser. 02-W8, Class 1, IO, 0.329s, 2042 671,768 7,977 Ser. 01-79, Class BI, IO, 0.31s, 2045 454,064 4,363 Ser. 03-34, Class P1, PO, zero %, 2043 21,687 17,918 Government National Mortgage Association IFB Ser. 10-56, Class SC, IO, 6.308s, 2040 1,673,491 275,105 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 1,876,702 290,889 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 109,861 10,190 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 54,229 8,916 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 77,645 13,301 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,889,746 269,553 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,292,786 142,205 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,650,426 238,936 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,979,033 722,657 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.987s, 2045 1,324,787 231,838 Commercial mortgage-backed securities (1.3%) Banc of America Commercial Mortgage Trust. Ser. 07-2, Class A2, 5.634s, 2049 64,391 65,357 Ser. 07-1, Class XW, IO, 0.485s, 2049 1,261,461 11,295 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 1.033s, 2042 2,016,184 16,329 Ser. 04-5, Class XC, IO, 0.868s, 2041 2,390,828 19,007 Ser. 07-5, Class XW, IO, 0.532s, 2051 5,882,326 64,553 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 787,450 250 Ser. 05-1, Class XW, IO, 0.045s, 2042 10,383,267 2,876 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 (F) 304,000 338,084 Ser. 04-PR3I, Class X1, IO, 1.074s, 2041 258,085 1,925 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.611s, 2039 (F) 261,000 251,179 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 412,419 Ser. 07-PW15, Class X2, IO, 0.578s, 2044 (F) 75,162,765 195,423 Ser. 06-PW14, Class X1, IO, 0.268s, 2038 6,960,316 121,110 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 318,000 295,956 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.193s, 2049 43,237,653 635,594 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 2,675,197 32,236 Ser. 07-CD4, Class XC, IO, 0.219s, 2049 8,947,661 68,360 Comm Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 304,000 253,280 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 622,000 677,576 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 (F) 413,000 359,318 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.201s, 2046 48,561,752 609,236 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.954s, 2039 463,035 464,698 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.258s, 2040 37,143,775 222,863 Ser. 07-C2, Class AX, IO, 0.229s, 2049 15,525,403 58,220 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 283,780 312,158 Ser. 03-C3, Class AX, IO, 1.56s, 2038 362,127 41 Ser. 02-CP3, Class AX, IO, 1.472s, 2035 185,940 1,112 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.073s, 2020 191,681 3,834 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 88,450,978 291,827 Ser. 07-C1, Class XC, IO, 0.17s, 2049 35,600,582 194,771 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 337,498 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C2, Class H, 5.635s, 2040 (F) 950,000 958,913 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.379s, 2029 175,420 4,939 Ser. 05-C1, Class X1, IO, 0.779s, 2043 2,235,122 21,357 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 240,667 FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 592,000 612,214 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.226s, 2038 2,377,601 3,585 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 190,614 194,665 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 (F) 334,000 345,173 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 296,000 296,491 FRB Ser. 04-CB9, Class B, 5.836s, 2041 226,000 231,469 Ser. 04-C3, Class B, 4.961s, 2042 331,000 343,181 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 (F) 243,000 250,491 FRB Ser. 13-C10, Class D, 4.3s, 2047 349,000 279,604 Ser. 06-LDP8, Class X, IO, 0.729s, 2045 2,363,817 35,592 Ser. 06-CB17, Class X, IO, 0.681s, 2043 12,510,302 204,831 Ser. 07-LDPX, Class X, IO, 0.469s, 2049 12,892,988 113,484 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 260,000 239,590 FRB Ser. 12-C8, Class D, 4.825s, 2045 364,000 324,977 FRB Ser. 12_LC9, Class D, 4.575s, 2047 311,000 270,257 Ser. 05-CB12, Class X1, IO, 0.49s, 2037 2,599,202 19,655 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.717s, 2040 734,687 719,993 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 364,171 379,499 Ser. 07-C2, Class XW, IO, 0.692s, 2040 1,164,321 19,171 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.847s, 2038 1,381,942 27,889 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 9,731,078 111,411 Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 8,755,917 35,015 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 8,990,884 40,513 Ser. 06-C7, Class XCL, IO, 0.337s, 2038 2,602,851 47,190 Ser. 06-C6, Class XCL, IO, 0.288s, 2039 43,413,319 833,275 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.388s, 2028 18,503 2 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.038s, 2050 88,000 91,707 FRB Ser. 07-C1, Class A2, 5.934s, 2050 44,313 45,053 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.111s, 2039 2,505,556 19,954 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 3,115,558 31,377 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 (F) 1,165,000 1,118,174 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 (F) 363,000 355,658 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.506s, 2045 647,383 48,554 Ser. 05-C3, Class X, IO, 6.315s, 2044 323,647 18,351 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 50,047 50,239 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 476,240 479,574 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 (F) 268,304 277,011 Ser. 07-IQ14, Class A2, 5.61s, 2049 159,832 162,299 Ser. 07-HQ11, Class C, 5.558s, 2044 (F) 312,000 285,814 Ser. 04-T13, Class A4, 4.66s, 2045 684,743 693,309 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.391s, 2043 1,333,143 1,370,711 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.901s, 2046 2,526,418 263,101 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 (F) 284,000 303,385 Ser. 12-C4, Class XA, IO, 1.89s, 2045 1,987,996 238,560 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 358,000 339,993 Ser. 06-C29, IO, 0.528s, 2048 36,727,495 462,032 Ser. 07-C34, IO, 0.502s, 2046 4,166,145 50,410 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.495s, 2042 9,560,768 50,672 Ser. 06-C26, Class XC, IO, 0.105s, 2045 14,486,275 31,580 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.43s, 2049 (F) 653,294 659,814 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 314,000 294,768 Residential mortgage-backed securities (non-agency) (0.7%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.704s, 2036 2,938,269 2,379,998 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.451s, 2036 140,000 140,700 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 150,000 123,000 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 12.788s, 2037 279,048 175,800 FRB Ser. 12-RR11, Class 5A3, 12.607s, 2037 240,356 141,810 Ser. 12-RR11, Class 9A2, 4s, 2037 112,488 112,206 Ser. 12-RR12, Class 1A2, 4s, 2037 207,772 207,252 Ser. 12-RR11, Class 3A2, 4s, 2036 283,202 282,494 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 226,160 225,595 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,463,500 900,052 Ser. 09-RR7, Class 1A7, IO, 1.779s, 2046 10,127,506 338,638 Ser. 09-RR7, Class 2A7, IO, 1.604s, 2047 11,565,073 469,542 Countrywide Home Loans FRB Ser. 07-HY3, Class 4A1, 5.452s, 2047 421,882 374,420 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.47s, 2046 971,530 821,886 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 6,913,841 356,754 FRB Ser. 06-AR1, Class 2A1B, 1.238s, 2046 355,155 293,891 FRB Ser. 05-AR13, Class A1C3, 0.683s, 2045 618,633 482,534 FRB Ser. 05-AR17, Class A1C3, 0.673s, 2045 (F) 969,339 533,198 FRB Ser. 05-AR9, Class A1C3, 0.673s, 2045 555,513 477,741 FRB Ser. 05-AR15, Class A1B3, 0.533s, 2045 865,201 735,421 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 2A, 0.919s, 2047 1,323,121 734,332 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 1,041,027 1,059,245 Ser. 07-12, Class A6, 5 1/2s, 2037 290,469 297,731 Total mortgage-backed securities (cost $37,135,757) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR S&P rust 83,349 $13,336,673 Total investment companies (cost $10,994,872) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $164,100 $88,614 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 125,000 95,313 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 850,000 867,000 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,353,000 2,038,875 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,558,948 841,832 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 522,203 Brazil (Federal republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,749,756 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 208,640 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 408,500 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 485,000 419,312 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 946,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 89,400 104,710 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 701,925 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 150,000 138,000 Total foreign government and agency bonds and notes (cost $9,889,658) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,522 $37,522 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 914,912 806,952 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 332,227 330,981 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 181,311 180,696 First Data Corp. bank term loan FRN 4.193s, 2018 560,071 545,253 First Data Corp. bank term loan FRN 4.193s, 2017 59,603 58,307 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 141,739 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 195,000 194,086 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 172,817 172,769 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 84,116 84,142 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 799,610 558,328 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 48,404 48,041 Total senior loans (cost $3,338,987) COMMODITY LINKED NOTES (0.1%) (a) (CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $1,298,000 $920,542 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,298,000 922,311 Total commodity linked notes (cost $2,596,000) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $495,194 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 229,240 M/I Homes, Inc. $2.438 pfd. 4,737 120,794 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 663 511,244 Total preferred stocks (cost $1,189,806) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,578 $174,176 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 272,338 United Technologies Corp. $3.75 cv. pfd. 2,600 154,336 Total convertible preferred stocks (cost $550,357) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,135 4.071s, 1/1/14 150,000 152,289 Total municipal bonds and notes (cost $200,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $148,281 Total convertible bonds and notes (cost $137,058) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $4,960 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 49,174 — Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (31.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.15% (d) 14,470,978 $14,470,978 Putnam Money Market Liquidity Fund 0.06% (AFF) 139,804,233 139,804,233 Putnam Short Term Investment Fund 0.03% (AFF) 210,942,388 210,942,388 SSgA Prime Money Market Fund 0.03% (P) 6,820,000 6,820,000 Interest in $176,426,000 joint tri-party repurchase agreement dated 6/28/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/13 - maturity value of $56,229,703 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 10/1/18 to 6/1/43, valued at $179,954,521) $56,049,067 56,049,067 Straight-A Funding, LLC 144A Commercial Paper with effective yields ranging from 0.07% to 0.08%, July 3, 2013 7,340,000 7,339,967 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 (SEG)(SEGCCS)(SEGSF) 15,000,000 14,992,440 U.S. Treasury Bills with an effective yield of 0.08%, October 10, 2013 (SEG) 25,000,000 24,996,325 U.S. Treasury Bills with an effective yield of 0.07%, November 14, 2013 15,000,000 14,996,310 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.17%, October 17, 2013 (SEG) (SEGSF) 11,989,000 11,987,106 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.15%, December 12, 2013 (SEG) (SEGSF) 973,000 972,712 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEG) (SEGSF) 3,508,000 3,506,832 Total short-term investments (cost $506,868,833) TOTAL INVESTMENTS Total investments (cost $1,634,948,475) (b) FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $500,349,120) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/13 $632,902 $676,652 $(43,750) Australian Dollar Sell 7/17/13 632,902 641,978 9,076 British Pound Buy 9/18/13 1,389,896 1,401,816 (11,920) Canadian Dollar Sell 7/17/13 4,292,955 4,431,809 138,854 Chilean Peso Buy 7/17/13 1,966,604 2,082,579 (115,975) Chilean Peso Sell 7/17/13 1,966,604 2,004,381 37,777 Euro Buy 9/18/13 316,799 318,584 (1,785) Euro Sell 9/18/13 316,799 316,471 (328) Japanese Yen Buy 8/22/13 2,651,279 2,647,125 4,154 Japanese Yen Sell 8/22/13 2,651,279 2,678,169 26,890 Peruvian New Sol Buy 7/17/13 2,420,308 2,602,418 (182,110) Peruvian New Sol Sell 7/17/13 2,420,308 2,539,521 119,213 Singapore Dollar Sell 8/22/13 2,260,396 2,271,755 11,359 South Korean Won Buy 8/22/13 1,486,753 1,505,721 (18,968) South Korean Won Sell 8/22/13 1,486,753 1,489,945 3,192 Swedish Krona Buy 9/18/13 1,540,546 1,574,265 (33,719) Swedish Krona Sell 9/18/13 1,540,546 1,604,113 63,567 Barclays Bank PLC Australian Dollar Buy 7/17/13 5,542,096 5,934,346 (392,250) Australian Dollar Sell 7/17/13 5,542,096 5,870,261 328,165 Brazilian Real Buy 7/17/13 4,617,618 4,951,110 (333,492) Brazilian Real Sell 7/17/13 4,617,618 4,794,600 176,982 British Pound Buy 9/18/13 1,225,716 1,228,625 (2,909) Canadian Dollar Sell 7/17/13 860,016 847,277 (12,739) Chilean Peso Buy 7/17/13 2,958,618 3,124,156 (165,538) Chilean Peso Sell 7/17/13 2,958,618 3,031,610 72,992 Euro Buy 9/18/13 4,977,639 4,959,389 18,250 Hong Kong Dollar Buy 8/22/13 2,556,950 2,556,057 893 Indonesian Rupiah Sell 8/22/13 492,685 438,136 (54,549) Japanese Yen Buy 8/22/13 6,092,201 6,084,193 8,008 Japanese Yen Sell 8/22/13 6,092,201 6,094,950 2,749 Malaysian Ringgit Buy 8/22/13 2,225,265 2,351,245 (125,980) Malaysian Ringgit Sell 8/22/13 2,225,265 2,281,919 56,654 Mexican Peso Buy 7/17/13 3,201,750 3,341,750 (140,000) Mexican Peso Sell 7/17/13 3,201,750 3,240,373 38,623 New Taiwan Dollar Buy 8/22/13 512,448 520,274 (7,826) New Taiwan Dollar Sell 8/22/13 512,448 515,767 3,319 Norwegian Krone Buy 9/18/13 1,629,134 1,628,898 236 Norwegian Krone Sell 9/18/13 1,574,415 1,662,950 88,535 Polish Zloty Buy 9/18/13 1,485,372 1,531,716 (46,344) Polish Zloty Sell 9/18/13 1,485,372 1,524,418 39,046 Singapore Dollar Sell 8/22/13 1,853,022 1,806,746 (46,276) Swedish Krona Buy 9/18/13 98,158 126,832 (28,674) Swiss Franc Buy 9/18/13 1,263,812 1,262,275 1,537 Citibank, N.A. Australian Dollar Buy 7/17/13 3,533,673 4,293,502 (759,829) Brazilian Real Buy 7/17/13 5,620,232 6,116,289 (496,057) Brazilian Real Sell 7/17/13 5,620,232 5,965,659 345,427 British Pound Buy 9/18/13 33,596 19,538 14,058 Canadian Dollar Buy 7/17/13 6,488,526 6,710,795 (222,269) Canadian Dollar Sell 7/17/13 6,488,526 6,672,243 183,717 Danish Krone Buy 9/18/13 1,466,031 1,473,087 (7,056) Euro Buy 9/18/13 3,510,962 3,535,044 (24,082) Japanese Yen Buy 8/22/13 5,310,232 5,253,990 56,242 Japanese Yen Sell 8/22/13 5,310,232 5,432,110 121,878 Mexican Peso Buy 7/17/13 1,005,098 1,023,374 (18,276) Mexican Peso Sell 7/17/13 1,005,098 1,007,759 2,661 Singapore Dollar Buy 8/22/13 104,388 107,374 (2,986) Singapore Dollar Sell 8/22/13 104,388 105,823 1,435 South African Rand Buy 7/17/13 1,439,739 1,508,139 (68,400) South African Rand Sell 7/17/13 1,439,739 1,522,444 82,705 Swedish Krona Buy 9/18/13 884,865 904,586 (19,721) Swedish Krona Sell 9/18/13 884,865 876,841 (8,024) Swiss Franc Sell 9/18/13 3,263,303 3,260,921 (2,382) Thai Baht Buy 8/22/13 1,528,493 1,609,902 (81,409) Thai Baht Sell 8/22/13 1,528,493 1,568,238 39,745 Turkish Lira Sell 9/18/13 487,801 493,957 6,156 Credit Suisse International Australian Dollar Sell 7/17/13 765,639 670,876 (94,763) Brazilian Real Buy 7/17/13 2,223,724 2,399,185 (175,461) Brazilian Real Sell 7/17/13 2,223,724 2,311,591 87,867 British Pound Buy 9/18/13 2,754,405 2,795,830 (41,425) Canadian Dollar Sell 7/17/13 261,009 241,523 (19,486) Chilean Peso Buy 7/17/13 2,464,227 2,603,714 (139,487) Chilean Peso Sell 7/17/13 2,464,227 2,522,496 58,269 Chinese Yuan Buy 8/22/13 2,029,649 2,015,831 13,818 Chinese Yuan Sell 8/22/13 2,029,649 2,019,942 (9,707) Czech Koruna Sell 9/18/13 963,251 981,496 18,245 Euro Buy 9/18/13 3,251,065 3,271,467 (20,402) Indonesian Rupiah Buy 8/22/13 507,990 515,612 (7,622) Indonesian Rupiah Sell 8/22/13 507,990 508,512 522 Japanese Yen Buy 8/22/13 3,414,525 3,369,681 44,844 Mexican Peso Buy 7/17/13 993,738 1,078,606 (84,868) New Taiwan Dollar Buy 8/22/13 512,448 516,510 (4,062) New Taiwan Dollar Sell 8/22/13 512,448 515,767 3,319 New Zealand Dollar Sell 7/17/13 484,133 520,195 36,062 Norwegian Krone Buy 9/18/13 801,187 917,783 (116,596) Philippine Peso Buy 8/22/13 1,001,421 1,048,675 (47,254) Philippine Peso Sell 8/22/13 1,001,421 1,023,059 21,638 Polish Zloty Buy 9/18/13 1,485,372 1,531,711 (46,339) Polish Zloty Sell 9/18/13 1,485,372 1,522,987 37,615 South African Rand Buy 7/17/13 2,003,522 2,062,968 (59,446) South African Rand Sell 7/17/13 2,003,522 2,082,241 78,719 Swedish Krona Buy 9/18/13 1,714,533 1,699,160 15,373 Swedish Krona Sell 9/18/13 1,714,533 1,783,739 69,206 Swiss Franc Buy 9/18/13 3,533,143 3,533,390 (247) Turkish Lira Sell 9/18/13 487,801 494,239 6,438 Deutsche Bank AG Australian Dollar Buy 7/17/13 5,127,348 5,796,637 (669,289) Australian Dollar Sell 7/17/13 5,127,348 5,270,100 142,752 Brazilian Real Buy 7/17/13 1,573,508 1,738,900 (165,392) Brazilian Real Sell 7/17/13 1,573,508 1,635,907 62,399 British Pound Sell 9/18/13 1,626,283 1,640,228 13,945 Canadian Dollar Buy 7/17/13 4,100,478 4,175,951 (75,473) Canadian Dollar Sell 7/17/13 4,100,478 4,211,642 111,164 Euro Buy 9/18/13 1,348,056 1,346,666 1,390 Euro Sell 9/18/13 1,348,056 1,356,036 7,980 Japanese Yen Buy 8/22/13 4,431,335 4,384,369 46,966 Mexican Peso Buy 7/17/13 1,822,548 1,902,438 (79,890) Mexican Peso Sell 7/17/13 1,822,548 1,847,336 24,788 Norwegian Krone Buy 9/18/13 329,366 343,642 (14,276) Polish Zloty Buy 9/18/13 695,316 706,129 (10,813) Polish Zloty Sell 9/18/13 695,316 708,213 12,897 Swedish Krona Buy 9/18/13 243,996 241,805 2,191 Swedish Krona Sell 9/18/13 243,996 249,402 5,406 Swiss Franc Buy 9/18/13 1,164,436 1,161,042 3,394 Swiss Franc Sell 9/18/13 1,164,436 1,163,561 (875) Goldman Sachs International British Pound Buy 9/18/13 420,784 424,448 (3,664) British Pound Sell 9/18/13 420,784 420,667 (117) Canadian Dollar Buy 7/17/13 6,501,643 6,680,548 (178,905) Canadian Dollar Sell 7/17/13 6,501,643 6,626,477 124,834 Euro Buy 9/18/13 4,513,574 4,525,806 (12,232) Euro Sell 9/18/13 4,513,574 4,541,643 28,069 Japanese Yen Buy 8/22/13 5,351,841 5,350,587 1,254 Norwegian Krone Buy 9/18/13 533,419 556,438 (23,019) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 3,771,742 4,083,158 (311,416) Australian Dollar Sell 7/17/13 3,771,742 3,921,804 150,062 British Pound Buy 9/18/13 1,125,537 1,125,297 240 British Pound Sell 9/18/13 1,125,537 1,135,085 9,548 Canadian Dollar Sell 7/17/13 845,474 839,126 (6,348) Euro Sell 9/18/13 4,993,264 4,987,980 (5,284) Indian Rupee Buy 8/22/13 957,545 1,051,523 (93,978) Indian Rupee Sell 8/22/13 957,545 1,004,042 46,497 Indonesian Rupiah Sell 8/22/13 492,686 470,318 (22,368) Japanese Yen Buy 8/22/13 6,481,076 6,493,595 (12,519) Norwegian Krone Buy 9/18/13 1,628,773 1,610,521 18,252 Philippine Peso Buy 8/22/13 896,782 944,189 (47,407) Philippine Peso Sell 8/22/13 896,782 908,955 12,173 Polish Zloty Buy 9/18/13 490,951 509,988 (19,037) Polish Zloty Sell 9/18/13 490,951 504,960 14,009 South African Rand Buy 7/17/13 1,439,759 1,507,570 (67,811) South African Rand Sell 7/17/13 1,439,759 1,521,828 82,069 Swedish Krona Buy 9/18/13 338,745 414,846 (76,101) Thai Baht Buy 8/22/13 496,947 523,382 (26,435) Thai Baht Sell 8/22/13 496,947 504,856 7,909 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/13 2,333,370 2,314,055 (19,315) Brazilian Real Buy 7/17/13 3,438,447 3,704,645 (266,198) Brazilian Real Sell 7/17/13 3,438,447 3,608,551 170,104 British Pound Buy 9/18/13 1,456,631 1,483,874 (27,243) Canadian Dollar Sell 7/17/13 1,596,277 1,600,583 4,306 Chilean Peso Buy 7/17/13 1,816,544 1,915,049 (98,505) Chilean Peso Sell 7/17/13 1,816,544 1,836,348 19,804 Chinese Yuan Buy 8/22/13 1,199,115 1,190,094 9,021 Chinese Yuan Sell 8/22/13 1,199,115 1,193,234 (5,881) Czech Koruna Sell 9/18/13 963,246 979,867 16,621 Euro Buy 9/18/13 2,653,274 2,694,934 (41,660) Japanese Yen Buy 8/22/13 3,034,981 3,025,095 9,886 Japanese Yen Sell 8/22/13 3,034,981 3,118,008 83,027 Malaysian Ringgit Buy 8/22/13 1,821,303 1,889,305 (68,002) Malaysian Ringgit Sell 8/22/13 1,821,303 1,867,874 46,571 Mexican Peso Buy 7/17/13 3,221,096 3,380,203 (159,107) Mexican Peso Sell 7/17/13 3,221,096 3,296,755 75,659 New Taiwan Dollar Buy 8/22/13 512,448 521,687 (9,239) New Taiwan Dollar Sell 8/22/13 512,448 516,114 3,666 Norwegian Krone Buy 9/18/13 1,029,208 1,005,226 23,982 Polish Zloty Buy 9/18/13 503,471 510,875 (7,404) Polish Zloty Sell 9/18/13 503,471 513,362 9,891 Russian Ruble Buy 9/18/13 493,551 500,725 (7,174) Russian Ruble Sell 9/18/13 493,551 494,218 667 Singapore Dollar Sell 8/22/13 3,230,816 3,225,955 (4,861) South African Rand Buy 7/17/13 506,124 502,182 3,942 South African Rand Sell 7/17/13 506,124 500,382 (5,742) South Korean Won Buy 8/22/13 1,497,976 1,516,483 (18,507) South Korean Won Sell 8/22/13 1,497,976 1,502,058 4,082 Swedish Krona Buy 9/18/13 2,015,676 2,090,095 (74,419) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 549,313 846,869 (297,556) Brazilian Real Buy 7/17/13 2,978,767 3,178,100 (199,333) Brazilian Real Sell 7/17/13 2,978,767 3,073,678 94,911 British Pound Sell 9/18/13 1,374,086 1,391,876 17,790 Canadian Dollar Buy 7/17/13 4,877,325 5,061,118 (183,793) Canadian Dollar Sell 7/17/13 4,877,325 4,998,806 121,481 Chilean Peso Buy 7/17/13 2,508,190 2,651,913 (143,723) Chilean Peso Sell 7/17/13 2,508,190 2,536,313 28,123 Colombian Peso Buy 7/17/13 2,013,048 2,100,947 (87,899) Colombian Peso Sell 7/17/13 2,013,048 2,044,724 31,676 Czech Koruna Sell 9/18/13 963,246 980,066 16,820 Euro Buy 9/18/13 3,845,470 3,885,089 (39,619) Japanese Yen Buy 8/22/13 4,086,416 4,051,576 34,840 Japanese Yen Sell 8/22/13 4,086,416 4,123,840 37,424 Mexican Peso Buy 7/17/13 993,738 1,100,131 (106,393) Norwegian Krone Buy 9/18/13 806,490 841,313 (34,823) Polish Zloty Buy 9/18/13 500,086 510,222 (10,136) Polish Zloty Sell 9/18/13 500,086 507,748 7,662 Singapore Dollar Sell 8/22/13 3,994,749 3,992,159 (2,590) South Korean Won Buy 8/22/13 990,201 988,905 1,296 South Korean Won Sell 8/22/13 990,201 975,713 (14,488) Swedish Krona Buy 9/18/13 1,937,569 2,037,098 (99,529) Swiss Franc Buy 9/18/13 1,164,436 1,160,796 3,640 Swiss Franc Sell 9/18/13 1,164,436 1,163,660 (776) UBS AG Australian Dollar Buy 7/17/13 5,199,517 5,878,563 (679,046) Australian Dollar Sell 7/17/13 5,480,158 5,809,678 329,520 British Pound Buy 9/18/13 3,527,717 3,546,344 (18,627) Canadian Dollar Sell 7/17/13 1,396,101 1,458,153 62,052 Chilean Peso Buy 7/17/13 1,970,228 2,088,399 (118,171) Chilean Peso Sell 7/17/13 1,970,228 2,009,676 39,448 Euro Buy 9/18/13 12,376,650 12,459,859 (83,209) Japanese Yen Sell 8/22/13 5,850,791 6,032,652 181,861 Mexican Peso Buy 7/17/13 2,832,725 2,978,658 (145,933) Mexican Peso Sell 7/17/13 2,832,725 2,887,730 55,005 New Taiwan Dollar Buy 8/22/13 409,193 416,956 (7,763) New Taiwan Dollar Sell 8/22/13 409,193 412,328 3,135 Norwegian Krone Buy 9/18/13 768,877 807,154 (38,277) Philippine Peso Buy 8/22/13 996,091 1,035,112 (39,021) Philippine Peso Sell 8/22/13 996,091 1,019,044 22,953 Polish Zloty Buy 9/18/13 981,901 1,019,975 (38,074) Polish Zloty Sell 9/18/13 981,901 1,010,982 29,081 Russian Ruble Buy 9/18/13 486,112 493,355 (7,243) Russian Ruble Sell 9/18/13 486,112 486,749 637 Singapore Dollar Sell 8/22/13 3,753,781 3,741,369 (12,412) Swedish Krona Buy 9/18/13 1,636,084 1,621,383 14,701 Swedish Krona Sell 9/18/13 1,636,084 1,681,068 44,984 Swiss Franc Sell 9/18/13 3,263,409 3,259,480 (3,929) WestPac Banking Corp. Australian Dollar Buy 7/17/13 5,625,411 6,169,690 (544,279) Australian Dollar Sell 7/17/13 5,625,411 5,881,532 256,121 British Pound Sell 9/18/13 1,927,125 1,947,082 19,957 Canadian Dollar Sell 7/17/13 602,430 580,578 (21,852) Japanese Yen Sell 8/22/13 1,804,438 1,960,604 156,166 Mexican Peso Buy 7/17/13 1,622,667 1,716,830 (94,163) Mexican Peso Sell 7/17/13 1,622,667 1,650,424 27,757 Total FUTURES CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 337 $11,396,279 Sep-13 $466,073 FTSE 100 Index (Short) 96 8,996,477 Sep-13 143,299 MSCI EAFE Index Mini (Short) 63 5,165,055 Sep-13 2,601 NASDAQ 100 Index E-Mini (Short) 238 13,809,950 Sep-13 64,498 OMXS 30 Index (Short) 73 1,252,117 Jul-13 48,985 Russell 2000 Index Mini (Short) 211 20,566,170 Sep-13 (29,856) S&P 500 Index (Long) 14 5,597,550 Sep-13 (16,328) S&P 500 Index E-Mini (Long) 4,510 360,642,150 Sep-13 (880,724) S&P 500 Index E-Mini (Short) 305 24,389,325 Sep-13 70,303 S&P Mid Cap 400 Index E-Mini (Long) 776 89,853,040 Sep-13 574,545 SGX MSCI Singapore Index (Short) 12 669,160 Jul-13 (19,938) SPI 200 Index (Long) 327 35,655,170 Sep-13 73,419 SPI 200 Index (Short) 16 1,744,595 Sep-13 (3,724) Tokyo Price Index (Short) 44 5,017,544 Sep-13 (76,062) U.S. Treasury Bond 30 yr (Long) 127 17,252,156 Sep-13 (555,866) U.S. Treasury Bond 30 yr (Long) 26 3,830,125 Sep-13 (138,924) U.S. Treasury Bond 30 yr (Short) 1 $135,844 Sep-13 4,373 U.S. Treasury Note 2 yr (Long) 94 20,680,000 Sep-13 (26,179) U.S. Treasury Note 2 yr (Short) 162 35,640,000 Sep-13 45,255 U.S. Treasury Note 5 yr (Long) 222 26,872,406 Sep-13 (317,547) U.S. Treasury Note 5 yr (Short) 359 43,455,828 Sep-13 501,357 U.S. Treasury Note 10 yr (Long) 82 10,378,125 Sep-13 (220,531) U.S. Treasury Note 10 yr (Short) 69 8,732,813 Sep-13 216,853 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $41,555,195) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, July 1, 2028 $12,000,000 7/18/13 $12,465,000 Federal National Mortgage Association, 6s, August 1, 2043 1,000,000 8/12/13 1,087,500 Federal National Mortgage Association, 6s, July 1, 2043 19,000,000 7/15/13 20,668,438 Federal National Mortgage Association, 4s, July 1, 2043 1,000,000 7/15/13 1,041,563 Federal National Mortgage Association, 4s, June 1, 2043 4,000,000 6/13/13 4,174,061 Federal National Mortgage Association, 3s, July 1, 2043 2,000,000 7/15/13 1,955,625 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $7,775,000 (E) $932 9/18/23 2.20% 3 month USD-LIBOR-BBA $413,240 54,975,000 (E) 4,005 9/18/15 0.45% 3 month USD-LIBOR-BBA 160,684 14,348,000 (E) 10,004 9/18/18 1.15% 3 month USD-LIBOR-BBA 388,935 1,870,000 (E) 10,339 9/18/43 3.15% 3 month USD-LIBOR-BBA 130,748 Barclays Bank PLC 4,169,000 (E) (5,199) 9/18/15 0.45% 3 month USD-LIBOR-BBA 6,684 3,464,000 (E) 46,302 9/18/23 3 month USD-LIBOR-BBA 2.20% (137,394) GBP 2,287,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (278,324) Citibank, N.A. $1,288,000 (E) (5,652) 9/18/43 3 month USD-LIBOR-BBA 3.15% (88,586) 12,500,000 (E) 3,207 9/18/15 3 month USD-LIBOR-BBA 0.45% (32,418) 11,100,000 (E) 28,336 9/18/18 3 month USD-LIBOR-BBA 1.15% (264,815) 3,600,000 (E) 22,584 9/18/23 3 month USD-LIBOR-BBA 2.20% (168,324) Credit Suisse International 1,413,000 (E) (13) 9/18/15 3 month USD-LIBOR-BBA 0.45% (4,040) 598,000 (E) 10,238 9/18/23 3 month USD-LIBOR-BBA 2.20% (21,474) 2,539,000 (E) 23,142 9/18/18 3 month USD-LIBOR-BBA 1.15% (43,913) 400,000 (E) 6,200 9/18/43 3 month USD-LIBOR-BBA 3.15% (19,556) 267,900 (E) 40 9/18/23 2.20% 3 month USD-LIBOR-BBA 14,247 2,302,000 (E) (3,430) 9/18/15 0.45% 3 month USD-LIBOR-BBA 3,131 485,000 (E) 3,573 9/18/43 3.15% 3 month USD-LIBOR-BBA 34,802 Goldman Sachs International 1,136,000 (E) (2,190) 9/18/18 1.15% 3 month USD-LIBOR-BBA 27,812 1,433,000 (E) (8,321) 9/18/23 2.20% 3 month USD-LIBOR-BBA 67,671 109,000 (E) (525) 9/18/43 3.15% 3 month USD-LIBOR-BBA 6,494 3,383,000 (E) 308 9/18/15 3 month USD-LIBOR-BBA 0.45% (9,336) GBP 2,287,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 14,342 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,300,000 (E) $(69,950) 9/18/23 2.20% 3 month USD-LIBOR-BBA $(1,010) 700,000 (E) (18,767) 9/18/18 1.15% 3 month USD-LIBOR-BBA (280) 363,000 (E) (20,678) 9/18/23 2.20% 3 month USD-LIBOR-BBA (1,428) 1,942,000 (E) (7,573) 9/18/15 0.45% 3 month USD-LIBOR-BBA (2,039) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $94,519 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $1,615 4,852,732 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 97,353 1,014,497 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,352 6,222 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 72 34,293 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (119) 4,420,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (162,696) 35,688 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34 87,091 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 98 680,042 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,771) 1,632,155 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,576 815,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 787 146,344 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 164 475,221 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 533 344,386 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 387 11,311 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 8 11,720 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (41) 713,787 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,480) 394,794 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 274 509,910 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 1,772 281,995 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools (196) 111,822 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (679) 55,836 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (339) 55,836 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (339) 112,273 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (682) 291,369 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,770) 112,273 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (682) 1,447 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5) 78,067 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 75 227,173 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (789) 223,945 (508) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,868) 127,333 60 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (71) Citibank, N.A. 905,018 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 874 baskets 603 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (1,163,467) units 13,856 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 966,537 Credit Suisse International $3,394,008 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (18,829) Goldman Sachs International 320,266 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,863 2,530,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 65,729 1,897,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 47,419 58,168 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 671 114,144 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,290 114,234 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,947 234,016 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,000 234,016 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,000 2,662,122 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 53,406 461,447 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,903 831,013 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,671 858,763 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 22,152 203,418 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,247 68,273 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,370 4,775 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 55 127,261 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,283 1,250,786 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 27,635 61,207 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (213) 73,506 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (255) 1,387,492 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,898) 21,704 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (251) 21,227 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 322 531,251 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,658 77,659 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,003) GBP 1,067,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (13,859) GBP 1,067,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (16,229) GBP 2,134,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (64,914) GBP 1,067,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (32,457) GBP 1,067,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (16,229) JPMorgan Chase Bank N.A. $315,648 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,144 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $1,367 $20,000 5/11/63 300 bp $(627) CMBX NA BBB Index BBB-/P 2,591 43,000 5/11/63 300 bp (1,696) CMBX NA BBB Index BBB-/P 5,309 86,000 5/11/63 300 bp (3,265) CMBX NA BBB Index BBB-/P 5,073 89,000 5/11/63 300 bp (3,800) Barclays Bank PLC NA IG Series 20 Index BBB+/P (8,751) 2,415,000 6/20/18 100 bp 6,381 NA IG Series 20 Index BBB+/P (25,110) 1,695,000 6/20/18 100 bp (14,490) Citibank, N.A. NA IG Series 20 Index BBB+/P (6,175) 1,265,000 6/20/18 100 bp 1,846 Credit Suisse International CMBX NA BBB Index BBB-/P 353 12,000 5/11/63 300 bp (844) CMBX NA BBB Index BBB-/P 4,522 37,000 5/11/63 300 bp 834 CMBX NA BBB Index BBB-/P 3,589 37,000 5/11/63 300 bp (100) CMBX NA BBB Index BBB-/P 746 39,000 5/11/63 300 bp (3,142) CMBX NA BBB Index BBB-/P 334 43,000 5/11/63 300 bp (3,954) CMBX NA BBB Index BBB-/P 4,776 60,000 5/11/63 300 bp (1,206) CMBX NA BBB Index BBB-/P 8,474 75,000 5/11/63 300 bp 997 CMBX NA BBB Index BBB-/P 7,275 75,000 5/11/63 300 bp (203) CMBX NA BBB Index BBB-/P 5,962 77,000 5/11/63 300 bp (1,715) CMBX NA BBB Index BBB-/P 5,065 77,000 5/11/63 300 bp (2,612) CMBX NA BBB Index BBB-/P 6,224 78,000 5/11/63 300 bp (1,552) CMBX NA BBB Index BBB-/P 1,198 78,000 5/11/63 300 bp (6,578) CMBX NA BBB Index BBB-/P 1,374 78,000 5/11/63 300 bp (6,402) CMBX NA BBB Index BBB-/P 2,373 78,000 5/11/63 300 bp (5,403) CMBX NA BBB Index BBB-/P 6,338 87,000 5/11/63 300 bp (2,336) CMBX NA BBB Index BBB-/P 1,010 87,000 5/11/63 300 bp (7,664) CMBX NA BBB Index BBB-/P 9,656 126,000 5/11/63 300 bp (2,906) CMBX NA BBB Index BBB-/P 7,961 194,000 5/11/63 300 bp (11,381) NA HY Series 20 Index B+/P (1,185,975) 30,120,000 6/20/18 500 bp (245,696) NA IG Series 20 Index BBB+/P (24,227) 4,900,000 6/20/18 100 bp 6,475 Deutsche Bank AG NA HY Series 20 Index B+/P (1,407,952) 42,909,000 6/20/18 500 bp (68,428) NA IG Series 20 Index BBB+/P (6,931) 2,055,000 6/20/18 100 bp 5,945 NA IG Series 20 Index BBB+/P (11,493) 1,575,000 6/20/18 100 bp (1,625) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+/P — EUR 435,000 9/20/13 715 bp 10,538 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 535 bp 9,902 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 605,000 9/20/13 477 bp 8,698 Goldman Sachs International NA IG Series 20 Index BBB+/P (4,693) $845,000 6/20/18 100 bp 601 CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — 340,000 9/20/13 495 bp 4,179 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (205,572) 6,206,000 6/20/18 500 bp (11,838) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,595,490,105. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,639,967,294, resulting in gross unrealized appreciation and depreciation of $181,236,294 and $42,598,203, respectively, or net unrealized appreciation of $138,638,091. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $325,561,660 $253,647,272 $439,404,699 $216,791 $139,804,233 Putnam Short Term Investment Fund * — 303,827,540 92,885,152 41,582 210,942,388 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $14,085,229. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $14,470,978, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $230,068,096 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are value based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $586,161 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,554,783 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,520,647. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $32,067,605 $15,981,164 $— Capital goods 49,655,413 13,882,049 — Communication services 34,293,199 9,224,506 — Conglomerates 13,641,280 2,535,567 — Consumer cyclicals 80,532,832 30,621,075 — Consumer staples 68,709,975 21,678,263 4,642 Energy 63,991,384 13,595,589 — Financials 121,125,761 49,165,975 — Health care 91,905,878 18,330,447 — Technology 122,470,370 16,410,694 — Transportation 9,468,222 4,817,100 — Utilities and power 13,047,057 6,767,398 — Total common stocks Commodity linked notes — 1,842,853 — Convertible bonds and notes — 148,281 — Convertible preferred stocks 154,336 446,514 — Corporate bonds and notes — 184,589,752 — Foreign government and agency bonds and notes — 9,130,680 — Investment companies 13,336,673 — — Mortgage-backed securities — 38,418,699 — Municipal bonds and notes — 204,424 — Preferred stocks — 1,356,472 — Senior loans — 3,158,816 — U.S. government and agency mortgage obligations — 115,011,122 — Warrants — 4,960 — Short-term investments 357,566,621 149,311,737 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(4,504,863) $— Futures contracts (74,118) — — TBA sale commitments — (41,392,187) — Interest rate swap contracts — 168,941 — Total return swap contracts — (124,407) — Credit default contracts — 2,442,242 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $2,599,367 $157,125 Foreign exchange contracts 5,646,488 10,151,351 Equity contracts 2,415,220 2,190,099 Interest rate contracts 2,558,350 2,808,095 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 15,000 Purchased swap option contracts (contract amount) $22,600,000 Written equity option contracts (number of contracts) 17,000 Written swap option contracts (contract amount) $13,800,000 Futures contracts (number of contracts) 11,000 Forward currency contracts (contract amount) $619,500,000 OTC interest rate swap contracts (notional) $208,300,000 Centrally cleared interest rate swap contracts (notional) $1,400,000 OTC total return swap contracts (notional) $144,500,000 OTC credit default swap contracts (notional) $93,400,000 Warrants (number of warrants) 51,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
